Exhibit 10.1


--------------------------------------------------------------------------------

















STOCK PURCHASE AGREEMENT,


BY AND AMONG


STERIS CORPORATION,


GENERAL ECONOPAK, INC.,


AND


EACH OF THE STOCKHOLDERS OF GENERAL ECONOPAK, INC.,


DATED AS OF JUNE 23, 2015
























--------------------------------------------------------------------------------




 

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






Table of Contents
 
 
Page
1.
DEFINITIONS
1
2.
PURCHASE
14
2.1.
Purchase and Sale of Shares
14
2.2.
The Closing
14
2.3.
Closing Date Matters
16
2.4.
Pre-Closing Estimate of Working Capital; Adjustment
17
2.5.
Accounting Procedures
18
2.6.
Tax Withholding
19
3.
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY AND THE SUBSIDIARY
19
3.1.
Organization and Good Standing
19
3.2.
Power and Authorization
19
3.3.
Authorization of Governmental Authorities
19
3.4.
Noncontravention
20
3.5.
Capitalization
20
3.6.
Financial Statements
21
3.7.
Absence of Undisclosed Liabilities
22
3.8.
Absence of Certain Developments
22
3.9.
Debt; Seller Transaction Expenses; Guarantees
24
3.10.
Assets
24
3.11.
Inventory
24
3.12.
Real Property
24
3.13.
Intellectual Property
26
3.14.
Legal Compliance; Permits; Illegal Payments
28
3.15.
Taxes.
30
3.16.
Employee Benefit Plans
32
3.17.
Environmental Matters
34
3.18.
Material Contracts
35
3.19.
Affiliate Transactions
38
3.20.
Customers and Suppliers
38
3.21.
Employee Matters
39
3.22.
Litigation; Governmental Orders
39
3.23.
Insurance
40


                        i    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



3.24.
No Brokers
40
3.25.
Regulatory Matters
40
3.26.
Product and Service Warranty and Product and Service Liability
40
4.
REPRESENTATIONS AND WARRANTIES CONCERNING SELLERS
41
4.1.
Power and Authorization
41
4.2.
Authorization of Governmental Authorities
41
4.3.
Noncontravention.
41
4.4.
No Brokers.
41
4.5.
Title.
41
5.
REPRESENTATIONS AND WARRANTIES CONCERNING BUYER
42
5.1.
Organization and Good Standing
42
5.2.
Power and Authorization
42
5.3.
Authorization of Governmental Authorities
42
5.4.
Noncontravention
42
5.5.
Availability of Funds
42
5.6.
Brokers
43
5.7.
Antitrust
43
5.8.
Litigation
43
5.9.
Unregistered Securities
43
5.10.
No Resale or Distribution
43
5.11.
Business Experience
43
5.12.
Accredited Investor
43
6
COVENANTS
43
6.1.
Conduct of Business
43
6.2.
Releases
44
6.3.
Directors and Officers
44
6.4.
Confidentiality
45
6.5.
Publicity
46
6.6.
Antitrust Notification
46
6.7.
Further Assurances
47
6.8.
Restrictions on Transfers
47
6.9.
Seller Representatives
48
6.10.
Company’s 401(k) Plan Termination; IRS Filings
49
6.11.
Buyer’s 401(k) Plan
50
6.12.
Non-Competition; Non-Solicitation
50


                        ii    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



6.13.
Acquisition Proposals
51
6.14.
GEPCO International
52
6.15.
Environmental Insurance Policy
52
6.16.
Insurance Matters
52
6.17.
BIRT Refund; Life Insurance Refund
52
6.18.
Dataroom Disk
53
6.19.
Compliance Matters
53
6.20.
Oil Tank
53
7.
CONDITIONS TO CLOSING


54
7.1.
Conditions to Obligations of Buyer and Sellers
54
7.2.
Conditions to Obligations of Buyer
54
7.3.
Conditions to Obligations of Sellers
55
8
TERMINATION
55
8.1.
Termination Rights
55
8.2.
Notice of Termination
56
8.3.
Effect of Termination
56
9
INDEMNIFICATION
57
9.1.
Indemnification by Sellers with respect to Buyers
57
9.2.
Indemnification by Buyer with respect to Sellers
59
9.3.
Time for Claims
60
9.4.
Third Party Claims
60
9.5.
Sole and Exclusive Remedy
61
9.6.
No Other Representations or Warranties
61
9.7.
Tax Treatment
62
9.8.
Manner of Payment; Escrow
62
9.9.
No Consequential Damages
62
9.10.
Supplementary Schedules
62
9.11.
Counsel
63
10
TAX MATTERS
64
10.1.
Subchapter S Tax Treatment
64
10.2.
Section 338(h)(10) Election
64
10.3.
Indemnification
65
10.4.
Straddle Period
65
10.5.
Certain Taxes and Fees
65
10.6.
Cooperation on Tax Matters
65


                        iii    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



10.7.
Returns
66
10.8.
Tax Sharing Agreements
66
10.9.
Tax Certificates
66
10.10.
Tax Refunds
66
11
MISCELLANEOUS
67
11.1.
Notices
67
11.2.
Succession and Assignment; No Third-Party Beneficiary
68
11.3.
Amendments and Waivers
68
11.4.
Entire Agreement
68
11.5.
Counterparts
69
11.6.
Severability
69
11.7.
Construction; Headings
69
11.8.
Governing Law
69
11.9.
Waiver of Jury Trial
70






                        iv    

--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (this “Agreement”), dated as of June 23, 2015 (the
“Effective Date”), is by and among STERIS Corporation, an Ohio corporation
(“Buyer”), General Econopak, Inc., a Pennsylvania S-corporation (the “Company”),
and each of the stockholders of the Company listed on the signature pages hereto
(each a “Seller” and collectively, the “Sellers”). Buyer, the Company, and
Sellers are referred to herein collectively as the “Parties” and each
individually as a “Party.”
RECITALS
WHEREAS, Sellers collectively own all of the issued and outstanding shares (the
“Shares”) of common stock without par value of the Company (the “Common Stock”),
which constitutes all of the issued and outstanding capital stock of the
Company;
WHEREAS, each Seller is the record and beneficial owner of the number of Shares
set forth opposite each such Seller’s name on EXHIBIT A hereto; and
WHEREAS, Buyer desires to purchase from Sellers, and Sellers desire to sell to
Buyer, all of the Shares upon the terms and conditions set forth in this
Agreement.
AGREEMENT
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree to be legally bound as follows:
1.DEFINITIONS.    
For purposes of this Agreement:
1.1.    “Accounting Firm” is defined in Section 2.4.2.
1.2.    “Accounting Principles” is defined in Section 2.5.
1.3.    “Acquisition Proposal” means any proposal relating to the acquisition of
all or any portion the Shares or of the Equity Interests of the Company or the
Subsidiary, or for a merger, sale of securities, sale, lease or license of
substantial assets or similar transaction involving the Company or the
Subsidiary, other than (a) the transactions contemplated by this Agreement and
the Ancillary Agreements and (b) the sale of Inventory in the Ordinary Course of
Business.
1.4.    “Action” means any claim, action, cause of action or suit, litigation,
controversy, assessment, arbitration, investigation, hearing, charge, complaint,
demand, notice or proceeding to, from, by or before any Governmental Authority.

1

--------------------------------------------------------------------------------




1.5.    “Affiliate” means, with respect to any specified Person at any time:
(a) each Person directly or indirectly controlling, controlled by or under
direct or indirect common control with such specified Person at such time;
(b) each Person who is at such time an officer or director of, or direct or
indirect beneficial holder of at least 20% of any class of the Equity Interests
of, such specified Person; (c) each Person that is managed by a common group of
executive officers or directors as such specified Person; (d) the Immediate
Family Relations (i) of each officer, director or holder described in clause (b)
and (ii) if such specified Person is an individual, of such specified Person;
and (e) each Person of which such specified Person or an Affiliate (as defined
in clauses (a) through (d)) thereof will, directly or indirectly, beneficially
own at least 20% of any class of Equity Interests at such time. The term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contractual Obligation or otherwise.
1.6.    “Agreement” is defined in the Preamble.
1.7.    “Allocation Schedule” is defined in Section 10.2.
1.8.    “Ancillary Agreements” means the Employment Agreements and the Escrow
Agreement.
1.9.    “Annual Financials” is defined in Section 3.6.1(a).
1.10.    “Applicable Standard” mean the lowest cost remedy acceptable under
Environmental Laws based on an industrial use of the property (including
engineering or institutional controls or any lesser standards resulting from any
site-specific risk assessments).
1.11.    “Assets” is defined in Section 3.10.1.
1.12.    “Baxter Affiliates” means, collectively, The James G. Baxter 2013
Irrevocable Grantor Retained Annuity Trust, The James G. Baxter 2014 Irrevocable
Grantor Retained Annuity Trust, The Andrew J. Baxter 2012 Irrevocable Trust, The
Brett M. Baxter 2012 Irrevocable Trust and The Dustin T. Baxter 2012 Irrevocable
Trust.
1.13.    “BIRT” means the amount of the Philadelphia Business Income & Receipts
(BIRT) Tax attributable to a Pre-Closing Tax Period payable by the Company or
the Subsidiary, in each case, as of the Closing.
1.14.    “BIRT Refund” is defined in Section 6.17.
1.15.    “Business” means, collectively, (a) developing, manufacturing,
marketing, distributing, selling and offering for sale customized product
solutions for use in the pharmaceutical, biotechnology, medical or animal
surgery industries of the type sold or otherwise made available by the Company,
including sterilization wrapping system

2

--------------------------------------------------------------------------------




solutions, covers, closures and transfer sleeves, protective apparel and
accessories, pre-sterilized cleanroom solutions and animal surgery products, and
any improvements of, or developments to, any of the foregoing products, and
(b) providing training to veterinary, pharmaceutical and other relevant
professionals on the application and use of the foregoing products.
1.16.    “Business Day” means any weekday other than a weekday on which banks
nationally are authorized or required to be closed.
1.17.    “Business Intellectual Property” is defined in Section 3.13.2.
1.18.    “Buyer” is defined in the Preamble.
1.19.    “Buyer Indemnified Person” is defined in Section 9.1.1.
1.20.    “Buyer’s 401(k) Plan” is defined in Section 6.11.
1.21.    “Cash” means, with respect to any Person, the cash and cash equivalents
(net of cut but uncashed checks) of such Person, as determined in accordance
with GAAP.
1.22.    “Change of Control Payments” means (in each case, including the
employer portion of all applicable payroll and withholding Taxes) any and all
management sale bonuses, transaction bonuses, liquidity event participation,
phantom equity, change of control, retention or similar cash payments due or
payable to any current or former employee, director, officer or consultant of,
or party to any Contractual Obligations with the Company or the Subsidiary, as
of the Effective Date, as a result of, or in connection with, the entry or
adoption of this Agreement or the consummation of the Contemplated Transactions,
including the Value Appreciation Plan.
1.23.    “Closing” is defined in Section 2.2.1.
1.24.    “Closing Account Statement” is defined in Section 2.4.2.
1.25.    “Closing Cash Payment” means the Purchase Price, less the Seller
Transaction Expenses, less the Closing Debt, less the Escrow Amount, less the
Expense Fund Amount.
1.26.    “Closing Certificate” is defined in Section 2.4.1.
1.27.    “Closing Date” is defined in Section 2.2.1.
1.28.    “Closing Debt” is defined in Section 2.3.4.
1.29.    “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time.
1.30.    “Common Stock” is defined in the Recitals.

3

--------------------------------------------------------------------------------




1.31.    “Company” is defined in the Preamble.
1.32.    “Company Plan” is defined in Section 3.16.1.
1.33.    “Company’s 401(k) Plan” is defined in Section 3.16.2.
1.34.    “Confidential Information” means all information involving or relating
to the Business, the Company or the Subsidiary, regardless of the form in which
it is communicated or maintained, whether or not the information has been marked
as “confidential” or “proprietary”, which contains or otherwise reflects
nonpublic information involving or relating to the Business, the Company or the
Subsidiary, including without limitation all financial data, business practices,
business metrics, recruiting practices, employee lists and personnel
information, operating and other data, reports, forecasts, services and product
information, technical, strategic and customer information.
1.35.    “Contemplated Transactions” is defined in Section 3.4.
1.36.    “Contractual Obligation” means, with respect to any Person, any
contract, agreement, deed, mortgage, lease, license, commitment, promise,
undertaking, arrangement or understanding, whether written or oral and whether
express or implied, or other document or instrument (including any document or
instrument evidencing or otherwise relating to any Debt) to which or by which
such Person is a party or otherwise subject or bound or to which or by which any
property, business, operation or right of such Person is subject or bound.
1.37.    “Conversion Cost Estimate” is defined in Section 6.20.
1.38.    “D&O Tail Policy” is defined in Section 6.3.2.
1.39.    “Dataroom Disk” is defined in Section 6.18.
1.40.    “Debt” means, with respect to any Person, all obligations (including
all obligations in respect of principal, accrued interest, penalties, fees and
premiums) of such Person: (a) for borrowed money (including overdraft facilities
and factoring arrangements); (b) evidenced by notes, bonds, debentures or
similar Contractual Obligations; (c) as lessee under capital leases (as required
to be classified in accordance with GAAP); (d) in respect of drawn letters of
credit and bankers’ acceptances; (e) for Contractual Obligations relating to
interest rate protection, swap agreements, hedging agreements and collar
agreements; (f) under performance bonds, (g) Contractual Obligations to repay
deposits or advances by or owing to third parties, (h) prepayment premiums or
any change of control premiums, if any, “breakage” costs or similar payments
associated with the repayments thereof and accrued interest, if any, on and fees
and expenses and all other amounts owed in respect of any of the foregoing,
(i) Distributions, (j) BIRT and (k) any direct or indirect guaranty of Debt of
any other Person or a type described in the foregoing clauses (a) through (j).
1.41.    “Disclosed Contract” is defined in Section 3.18.2.

4

--------------------------------------------------------------------------------




1.42.    “Distributions” means the amount of any distributions declared and
payable by the Company to the Sellers that have not been satisfied by the
Company as of the Closing.
1.43.    “DOJ” is defined in Section 6.6.1.
1.44.    “Effective Date” is defined in the Preamble.
1.45.    “Employment Agreements” means the Employment Agreements, dated as of
the Effective Date and effective as of the Closing Date, by and between the
Company and each of John Sincavage, Jim Hallman, and Edward Cahill,
substantially in the form attached hereto as EXHIBIT B.
1.46.    “Employee Plan” means any plan, program, agreement, policy or
arrangement, whether or not reduced to writing, and whether covering a single
individual or a group of individuals, that is: (a) a welfare plan within the
meaning of Section 3(1) of ERISA; (b) a pension benefit plan within the meaning
of Section 3(2) of ERISA; (c) a stock bonus, stock purchase, stock option,
restricted stock, stock appreciation right or similar equity-based plan; or (d)
any other employment, deferred-compensation, retirement, termination pay,
severance pay, welfare-benefit, bonus, incentive or fringe-benefit plan, program
or arrangement.
1.47.    “Encumbrance” means any charge, claim, community or other marital
property interest, equitable interest, lien (statutory or otherwise), license,
option, pledge, security interest, mortgage, deed of trust, title defect,
condition, conditional sale or other title retention device or agreement
(including a capital lease), right of way, right of first refusal, right of
first offer, purchase option, easement, encroachment, servitude or similar
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership or similar
restrictions or limitations.
1.48.    “Environmental Claim” any administrative or judicial action or order,
by or from any person alleging Liability of whatever kind or nature (including
Liability for the costs of enforcement proceedings, investigations, cleanup,
governmental response, removal or remediation, natural resources damages,
property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from (a) the release of, or exposure to, any Hazardous Substances or
(b) any actual or alleged non-compliance with any Environmental Law or term or
condition of any Environmental Permit.
1.49.    “Environmental Condition” means any condition of the environment
resulting from a release of Hazardous Substances by the Company or the
Subsidiary at the Real Property or any property previously owned, leased or
operated by the Company, which violates any applicable Environmental Law or with
respect to which the Company or the Subsidiary is required by any applicable
Environmental Law to investigate or remediate.
1.50.    “Environmental Deductible Setoff” means any amount not to exceed
$500,000 that Buyer would have received under the Environmental Insurance Policy
but

5

--------------------------------------------------------------------------------




for the existence of the $500,000 deductible set forth in such policy pursuant
to claims submitted within eighteen (18) months following Closing.
1.51.    “Environmental Insurance Policy” is defined in Section 6.15.
1.52.    “Environmental Laws” means any applicable Legal Requirement in effect
as of the Closing Date relating to: (a) releases or threatened releases of
Hazardous Substances; (b) pollution, or the protection of natural resources,
endangered or threatened species or protection of human health or safety, or
public health or the environment or worker safety or health; or (c) the
presence, exposure to, management, recycling, remediation, manufacture,
handling, transport, use, treatment, storage or disposal of Hazardous
Substances, including the following (including their implementing regulations
and any state analogs): CERCLA; the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, as amended by the Hazardous and
Solid Waste Amendments of 1984, 42 U.S.C. §§6901 et seq.; the Federal Water
Pollution Control Act of 1972, as amended by the Clean Water Act of 1977, 33
U.S.C. §§1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15
U.S.C. §§2601 et seq.; the Emergency Planning and Community Right to Know Act of
1986, 42 U.S.C. §§11001 et seq.; the Clean Air Act of 1966, as amended by the
Clean Air Act Amendments of 1990, 42 U.S.C. §§7401 et seq. and the Occupational
Safety and Health Act of 1970, as amended, 29 U.S.C. §§651 et seq.
1.53.    “Environmental Permit” means any Permit required pursuant to
Environmental Law.
1.54.    “Environmental Undertakings” is defined in Section 6.19.
1.55.    “Equity Interests” means: (a) any capital stock, share, partnership or
membership interest, unit of participation or other similar interest (however
designated) in any Person; and (b) any option, warrant, purchase right,
conversion right, exchange rights or other Contractual Obligation which could
entitle any Person to acquire any such interest in such Person or otherwise
entitle any Person to share in the equity, profit, earnings, losses or gains of
such Person (including stock appreciation, phantom stock or equity, profit
participation, liquidity event participation or other similar rights).
1.56.    “ERISA” means the federal Employee Retirement Income Security Act of
1974, as amended from time to time.
1.57.    “ERISA Affiliate” means, with respect to the Company, any other Person
that, together with the Company, would be treated as a single employer under
Section 414 of the Code or Section 4001 of ERISA.
1.58.    “Escrow Agent” means Delaware Trust Company or such other institution
agreed upon by Buyer and the Seller Representatives.

6

--------------------------------------------------------------------------------




1.59.    “Escrow Agreement” means the Escrow Agreement, dated as of the Closing
Date, by and among the Seller Representatives, Buyer, and the Escrow Agent,
substantially in the form attached hereto as EXHIBIT C.
1.60.    “Escrow Amount” is $10,000,000.
1.61.    “Estimated BIRT Refund” is defined in Section 6.17.
1.62.    “Estimated Life Insurance Refund” is defined in Section 6.17.
1.63.    “Expense Fund” is defined in Section 2.3.6.
1.64.    “Expense Fund Amount” is $500,000.
1.65.    “FDA” is defined in Section 3.25.
1.66.    “Financials” is defined in Section 3.6.1(b).
1.67.    “Financing” is defined in Section 5.5.
1.68.    “FTC” is defined in Section 6.6.1.
1.69.    “Fundamental Representation” is defined in Section 9.1.3.
1.70.    “GAAP” means the generally accepted accounting principles in the United
States as in effect from time to time.
1.71.    “Governing Documents” means, with respect to a particular Person:
(a) if a corporation, the articles or certificate of incorporation and bylaws
and, specifically with respect to the Company, its Fourth Amended and Restated
Shareholders’ Agreement; (b) if a general partnership, the partnership agreement
and any statement of partnership; (c) if a limited partnership, the limited
partnership agreement and certificate of limited partnership; (d) if a limited
liability company, the articles or certificate of organization or formation and
any limited liability company or operating agreement; and (e) all amendments or
supplements to any of the foregoing.
1.72.    “Governmental Authority” means any federal, state, county, municipal or
local or any foreign government, or political subdivision thereof, or any
multinational organization or authority or any authority, agency, bureau,
branch, department, division or commission entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power, any court or tribunal (or any department, bureau or division
thereof), or any arbitrator or arbitral body.
1.73.    “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, ruling, determination or award entered, issued, made, or
rendered by or with, or settlement under the jurisdiction of, any Governmental
Authority.

7

--------------------------------------------------------------------------------




1.74.    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
1.75.    “Hazardous Substance” means any: (a) petroleum and petroleum products,
radioactive materials, asbestos-containing materials, urea formaldehyde foam
insulation or polychlorinated biphenyls; (b) any other chemicals, materials or
substances defined as or included in the definition of “hazardous substances”,
“extraordinarily hazardous substances”, “hazardous wastes”, “hazardous
substances”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “contaminants” or “pollutants”, or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, pollutant, waste, material or substance that is regulated as hazardous
under any applicable Environmental Law.
1.76.    “Immediate Family Relations” means, with respect to any individual: (a)
such Person’s spouse; (b) each parent, brother, sister or natural, step or
adopted child of such Person or such Person’s spouse; (c) the spouse of any
Person described in clause (b) hereof; (d) each natural, step or adopted child
of any Person described in clauses (a), (b) or (c) hereof; (e) each trust
created solely for the benefit of one or more of the Persons described in
clauses (a) through (d) hereof; and (f) each custodian or guardian of any
property of one or more of the Persons described in clauses (a) through (e)
hereof in his capacity as such custodian or guardian.
1.77.    “Inbound IP Agreements” is defined in Section 3.13.3.
1.78.    “Indemnified Party” means, with respect to any Indemnity Claim, the
party asserting such claim.
1.79.    “Indemnifying Party” means, with respect to any Indemnity Claim, the
party against whom such claim is asserted.
1.80.    “Indemnity Claim” means a claim for indemnity pursuant to Section 9.1
or Section 9.2, as the case may be.
1.81.    “Intellectual Property” means intellectual property rights of any type
or nature, however, denominated, throughout the world, including: (a) patents,
patent applications, patent disclosures and inventions (whether or not
patentable and whether or not reduced to practice) and any reissue,
continuation, continuation-in-part, divisional, revision, reissue, extension or
reexamination thereof; (b) trademarks, service marks, trade names, trade dress,
slogans, logos, corporate names, and other brand or source identifiers, and all
goodwill and common law rights associated therewith, as well as all
registrations, renewals, and applications therefor; (c) copyrights (whether
registered or unregistered), copyright registrations and applications,
copyrightable works, and website content; (d) internet domain names, and uniform
resource locators, and applications to register the same; (e) computer software,
proprietary data, rights in databases and data collections and documentation
thereof; (f) rights of privacy and publicity; (g) trade secrets (as determined
pursuant to applicable Legal Requirements), innovations, designs, know how, and
other

8

--------------------------------------------------------------------------------




Confidential Information (including ideas, research and development information,
plans, proposals, methods, techniques, processes, statistical models, technical
data, financial and marketing plans and customer and vendor lists and
information), whether in tangible or intangible form and whether or not stored,
compiled or memorialized physically, electronically, graphically,
photographically or in writing; (h) moral rights; (i) all applications,
extensions, renewals, translations, and other derivative works of, or other
materials related to, any of the foregoing; and (j) rights to bring claims, or
to oppose, interfere with or cancel the rights of others, based upon the
foregoing, in each case, to the extent protectable by applicable law.
1.82.    “Interim Financials” is defined in Section 3.6.1(b).
1.83.    “Inventory” is defined in Section 3.11.
1.84.    “Kimmel Affiliates” means, collectively, Harvey Kimmel 2012 Irrevocable
Trust, Harvey Kimmel 2014 Grantor Retained Annuity Trust, Harvey Kimmel 2014
Grantor Retained Annuity Trust #2, Jennifer Kimmel Trust dated April 10, 2003
and Sara Kimmel.
1.85.    “Kleiman Affiliates” means Gary D. Kleiman 2012 Irrevocable Trust and
Roberta Kleiman.
1.86.    “Knowledge of Sellers” means the actual knowledge of James G. Baxter,
John Sincavage, Jim Hallman, Edward Cahill, Harvey Kimmel and Gary Kleiman after
a reasonable investigation of the subject matter in question by a review of such
Person’s reasonably applicable files and records and due inquiry of such
Person’s direct reports, in each case, with respect to the subject matter in
question.
1.87.    “Legal Requirement” means any United States federal, state or local or
applicable foreign law, statute, standard, ordinance, code, rule, regulation,
resolution or promulgation or any Governmental Order, or any license, franchise,
Permit or similar right granted under any of the foregoing, or any similar
provision having the force or effect of law.
1.88.    “Liability” means, with respect to any Person, any liability or
obligation of such Person whether known or unknown, asserted or unasserted,
determined, determinable or otherwise, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, due or to become due, and whether or not
required under GAAP to be accrued on the financial statements of such Person.
1.89.    “Liability Policy” is defined in Section 3.23.
1.90.    “Life Insurance Refund” is defined in Section 6.17.
1.91.    “Losses” is defined in Section 9.1.1.
1.92.    “Material Adverse Effect” means any change in, or effect on, the
Business, operations, Assets, Liabilities or condition (financial or otherwise)
of the Company or the

9

--------------------------------------------------------------------------------




Subsidiary, which, when considered either individually or in the aggregate
together with all other adverse changes or effects, is, or could reasonably be
expected to be, materially adverse to the Business, operations, Assets,
Liabilities or condition (financial or otherwise) of the Company or the
Subsidiary, taken as a whole; except for any such change or effect resulting
from: (a) the effect of any change in the United States or foreign economies or
securities or financial markets in general (but only to the extent such change
does not disproportionately affect the Company or the Subsidiary); (b) the
effect of any change that generally affects the industry in which the Company or
the Subsidiary operate (but only to the extent such change does not
disproportionately affect the Company or the Subsidiary); (c) the effect of any
change arising in connection with earthquakes, hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of the date hereof (but only to the
extent such change does not disproportionately affect the Company or the
Subsidiary); (d) the effect of any action taken by Buyer or its Affiliates with
respect to the Contemplated Transactions; (e) the effect of any changes in
applicable Legal Requirements or accounting rules that does not
disproportionately affect the Company or the Subsidiary; (f) the failure of the
Company or the Subsidiary to meet any of their projections (provided that the
underlying causes of any such failure (subject to the other provisions of this
definition) shall not be excluded); (g) any effect resulting from the public
announcement of this Agreement (except to the extent made in violation of this
Agreement by the Company or the Subsidiary (prior to the Closing Date) or any
Seller), compliance with terms of this Agreement or the consummation of the
Contemplated Transactions in accordance with the terms hereof; (h) the effect of
any action taken by Sellers, the Company, the Subsidiary or any of their
respective Affiliates with respect to which Buyer has consented to or otherwise
waived, in either case, in writing; or (i) any action taken or not taken by
Sellers, the Company, the Subsidiary or any of their respective Affiliates or
representatives, in either case, at the written request of Buyer or that is
required or contemplated by this Agreement or the Contemplated Transactions.
1.93.    “Morgan Lewis” is defined in Section 1.120.
1.94.    “Most Recent Balance Sheet” is defined in Section 3.6.1(b).
1.95.    “Most Recent Balance Sheet Date” is defined in Section 3.6.1(b).
1.96.    “Off-the-Shelf Software” means software, including open source and
“shrink wrap” software, obtained from a Person: (a) on general commercial terms
and which continues to be widely available on such commercial terms; (b) which
is not distributed with or incorporated in any Company or Subsidiary product;
(c) which is used for business infrastructure or other internal purposes; and
(d) was licensed for fixed payments of less than $200,000 in the aggregate or
annual payments of less than $100,000.
1.97.    “Ordinary Course of Business” means, with respect to any Person, the
ordinary course of such Person’s business which is consistent with the past
customs and practices (including with respect to quantity and frequency to the
extent applicable under the circumstances) of such Person.

10

--------------------------------------------------------------------------------




1.98.    “Other Antitrust Laws” means the antitrust and competition laws of all
jurisdictions other than those of the United States and any foreign investment
laws.
1.99.    “Party” and “Parties” are defined in the Preamble.
1.100.    “Payoff Letters” is defined in Section 2.3.4.
1.101.    “Permits” means, with respect to any Person, any license,
registration, qualification, filing, waiver, franchise, permit, consent, bond,
accreditation, operating authority, approval, right, privilege, certificate or
other similar authorization issued by, or otherwise granted by, any Governmental
Authority to which or by which such Person is subject or bound or to which or by
which any property, business, operation or right of such Person is subject or
bound.
1.102.    “Permitted Encumbrance” means: (a) statutory liens for current Taxes,
special assessments and other governmental charges, which are not yet
delinquent, are being contested in good faith or which may hereafter be paid
without penalty, and for which appropriate reserves have been established in
accordance with GAAP; (b) mechanics’, materialmen’s, carriers’, workers’,
repairers’, and similar statutory liens not yet delinquent arising or incurred
in the Ordinary Course of Business which liens are not material in the aggregate
and the obligation giving rise to which is reflected in the Financials; (c)
deposits or pledges made in connection with, or to secure payment of, worker’s
compensation, unemployment insurance, old age pension programs mandated under
applicable Legal Requirements or other social security; (d) restrictions on the
transfer of securities arising under federal and state securities Legal
Requirements; (e) easements, rights of way and other similar matters of record
set forth in Schedule 1.102 affecting title to but not adversely affecting
current occupancy or use of the Real Property owned or occupied by the Company
or the Subsidiary in any material respect; and (f) zoning ordinances or land use
restrictions of record, either of which are not violated in any material respect
by the current use and operation of the Real Property owned or occupied by the
Company or the Subsidiary.
1.103.    “Person” means any individual or corporation, association, general or
limited partnership, limited liability company, joint venture, joint stock or
other company, business trust, trust, organization, Governmental Authority or
other entity of any kind.
1.104.    “Post-Closing Tax Period” means any taxable period beginning after the
Closing Date and, with respect to any Straddle Period, the portion of such
taxable period beginning after the Closing Date.
1.105.    “Pre-Closing Tax Period” means any taxable period ending on or before
the Closing Date and, with respect to any Straddle Period, the portion of such
taxable period ending on and including the Closing Date.
1.106.    “Purchase Price” is $175,000,000, subject, for the avoidance of doubt,
to adjustment in accordance with Section 2.4.1.

11

--------------------------------------------------------------------------------




1.107.    “Real Property” is defined in Section 3.12.
1.108.    “Real Property Leases” is defined in Section 3.12.
1.109.    “Releasee” is defined in Section 6.2.
1.110.    “Releasor” is defined in Section 6.2.
1.111.    “Restricted Period” is defined in Section 6.12.1.
1.112.    “Restricted Territory” means (a) the United States, (b) the geographic
area(s) within a one-hundred (100) mile radius of any and all Buyer, Company and
Subsidiary location(s) in which employees or independent contractors of Buyer,
the Company or the Subsidiary work or of any other geographic location to which
employees or independent contractors of Buyer, the Company or the Subsidiary are
assigned or have any responsibility (either direct or supervisory) and (c) all
of the specific customer accounts of Buyer, the Company or the Subsidiary as of
the Closing Date, whether within or outside of the geographic areas defined in
clauses (a) and (b) above.
1.113.    “Scheduled Intellectual Property” is defined in Section 3.13.1.
1.114.    “Second Request” is defined in Section 8.1.2.
1.115.    “Section 338(h)(10) Election” is defined in Section 10.2.
1.116.    “Securities Act” means the Securities Act of 1933, as amended from
time to time, and the rules and regulations promulgated thereunder.
1.117.    “Seller Group” is defined in Section 9.13.
1.118.    “Seller Indemnified Person” is defined in Section 9.2.1.
1.119.    “Seller Representatives” is defined in Section 6.9.
1.120.    “Seller Transaction Expenses” means all costs, fees, and expenses
(including legal, accounting, consulting, advisory, financial, and brokerage
fees) incurred in connection with or in anticipation of the negotiation,
execution, and delivery of this Agreement and the Ancillary Agreements or the
Contemplated Transaction to the extent such costs, fees, and expenses are
payable or reimbursable by the Company or the Subsidiary, including
specifically: (a) all fees and expenses payable to Falcon Capital Partners LLC
(or BA Securities, LLC on behalf of Falcon Capital Partners LLC) and all other
brokerage fees, commissions, finders’ fees or financial advisory fees so
incurred; (b) the fees and expenses of Morgan, Lewis & Bockius LLP (“Morgan
Lewis”) and all other fees and expenses of legal counsel, accountants,
consultants, and other experts and advisors so incurred; (c) all Change of
Control Payments; (d) any expense or premium required to bind the Environmental
Insurance Policy; and (e) any expenses pursuant to Section 6.3.2.

12

--------------------------------------------------------------------------------




1.121.    “Sellers” is defined in the Preamble.
1.122.    “Shares” is defined in the Recitals.
1.123.    “Straddle Period” means any taxable period beginning on or before the
Closing Date and ending after the Closing Date.
1.124.    “Subsidiary” means GEPCO International, Inc., a Delaware corporation
and wholly owned subsidiary of the Company.
1.125.    “Supplementary Schedules” is defined in Section 9.10.3.
1.126.    “Systems” is defined in Section 3.13.7.
1.127.    “Target Working Capital” is $5,258,149.
1.128.    “Tax” or “Taxes” means any tax of any kind, including any federal,
state, local or foreign income, capital gains, gift or estate, gross receipts,
commercial activity, sales, use, value-added, production, ad valorem, transfer,
documentary, franchise, net worth, capital, registration, profits, license,
lease, service, service use, withholding, social security (or similar, including
FICA), payroll, employment, unemployment, disability, estimated, alternative or
add-on minimum, excise, severance, environmental, stamp, occupation, premium,
property (real or personal), real property gains, intangibles, windfall profits,
customs, duties or other tax, fee, assessment, escheatment or charge of any kind
whatsoever, including tax for which a taxpayer is responsible by reason of
Treasury Regulations Section 1.1502-6 (and any comparable provision of state,
local or foreign Tax Legal Requirement) or as a successor by reason of
Contractual Obligation, indemnity or otherwise, together with any interest,
additions, fine or penalty with respect thereto and any interest in respect of
such interest, additions, fine or penalties.
1.129.    “Tax Return” means any return, declaration, report, claim for refund
or information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.
1.130.    “Termination Date” is defined in Section 8.1.2.
1.131.    “Third Party Claim” is defined in Section 9.4.1.
1.132.    “Total Outstanding Shares” means 20,025.
1.133.    “Transfer Taxes” is defined in Section 10.5.
1.134.    “Treasury Regulations” means the regulations promulgated under the
Code.
1.135.    “Union Agreement” is that certain Agreement, by and between the
Company and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union District 10, Local
286, effective as of March 1, 2013.

13

--------------------------------------------------------------------------------




1.136.    “Unresolved Items” is defined in Section 2.4.2.
1.137.    “Value Appreciation Plan” means the Company’s Value Appreciation Plan,
dated as of January 31, 2001, as amended on November 27, 2012.
1.138.    “VSP” is defined in Section 6.10.
1.139.    “Working Capital” means the Company’s and the Subsidiary’s current
assets (including Cash) minus the Company’s and the Subsidiary’s current
liabilities (excluding the current portion of Debt and the Seller Transaction
Expenses), in each case as determined in accordance with the Accounting
Principles.
2.    PURCHASE.    
2.1.    Purchase and Sale of Shares. At the Closing, upon the terms and subject
to the conditions set forth in this Agreement, Sellers will sell, transfer, and
deliver to Buyer, free and clear of any and all Encumbrances, and Buyer will
purchase from Sellers, all of the Shares, for the Purchase Price.
2.2.    The Closing.
2.2.1.    The consummation of the Contemplated Transactions (the “Closing”) will
take place at the offices of Morgan Lewis at 502 Carnegie Center, Princeton, New
Jersey 08540 on such date mutually agreed upon by the Parties, which shall be no
later than two (2) Business Days after satisfaction of the conditions set forth
in Section 7 (other than those conditions that by their nature will be satisfied
at Closing) (the date on which the Closing occurs, the “Closing Date”). The
failure to consummate the purchase and sale provided for in this Agreement on
the date and time and at the place specified herein will not relieve any Party
to this Agreement of any obligation under this Agreement. The purchase and sale
contemplated by this Agreement shall be deemed to take place and to be effective
at 11:59 P.M. on the Closing Date.
2.2.2.    At Closing, Buyer shall execute or deliver, as applicable, to Sellers
the following:
(a)    the Escrow Agreement, duly executed by Buyer;
(b)    a good standing certificate for Buyer from the Secretary of State of
Ohio, as of a recent date; and
(c)    a certificate of the secretary of Buyer, dated as of the date hereof, and
in a form reasonably acceptable to Sellers, certifying as to due corporate
approval to complete the Contemplated Transactions.
2.2.3.    At Closing, Sellers shall execute or deliver, as applicable, or cause
to be executed or delivered, to Buyer the following:

14

--------------------------------------------------------------------------------




(a)    the Escrow Agreement, duly executed by the Seller Representatives;
(b)    a copy of the Articles of Incorporation of the Company, as amended,
certified by the Secretary of the Commonwealth of Pennsylvania, as of a recent
date;
(c)    a good standing certificate of the Company from the Secretary of the
Commonwealth of Pennsylvania, as of a recent date;
(d)    a copy of the Certificate of Incorporation of the Subsidiary, as amended,
certified by the Secretary of the State of Delaware, as of a recent date;
(e)    a good standing certificate of the Subsidiary from the Secretary of the
State of Delaware, as of a recent date;
(f)    a certificate of the secretary of the Company, dated as of the date
hereof, and in a form reasonably acceptable to Buyer, certifying as to: (i) the
Company’s and the Subsidiary’s Governing Documents and (ii) due corporate
approvals to complete the Contemplated Transactions;
(g)    evidence satisfactory to Buyer of the Company obtaining each of the
consents identified on Schedule 2.2.3(g);
(h)    evidence satisfactory to Buyer of the Company terminating each of the
Contractual Obligations identified on Schedule 2.2.3(h);
(i)    stock certificates or notarized affidavits of lost stock certificates,
along with stock powers endorsed in blank, and Form W-9 exemptions from backup
withholding;
(j)    evidence satisfactory to Buyer that the Company has taken all actions
necessary to effect the termination of the Company’s 401(k) Plan as of the day
prior to the Closing Date, contingent on the Closing;
(k)    original IRS Form 8023, Elections Under Section 338 for Corporations
Making Qualified Stock Purchases, effecting a Section 338(h)(10) Election and
signed by each Seller, together with such other forms as may be reasonably
requested by Buyer to effect the Section 338(h)(10) Election for state and local
Tax purposes;
(l)    resignations, in forms satisfactory to Buyer, of each of the officers and
directors of each of the Company and the Subsidiary; and
(m)    certificates from each Seller and the Company, certifying that, pursuant
to Treasury Regulation Section 1.1445-2(b), such Seller or the Company, as
applicable, is not a foreign person within the meaning of Section 1445 of the
Code and in the form provided in Treasury Regulation Section
1.445-2(b)(2)(iv)(A) and (B).

15

--------------------------------------------------------------------------------




2.3.    Closing Date Matters. At the Closing, the Parties shall take, or cause
to be taken, the following steps:
2.3.1.    each of Buyer, Sellers, and the Company, shall deliver to the relevant
counterparties, executed counterparts of this Agreement and each Ancillary
Agreement to which it is a party;
2.3.2.    Buyer shall deliver to the Seller Representatives (for the benefit of
Sellers) by wire transfer of immediately available funds to an account
designated in writing by the Seller Representatives to Buyer an amount equal to
Closing Cash Payment; provided, however, that in no event will Buyer or any of
Buyer’s Affiliates (including the Company and the Subsidiary) have any
responsibility or liability for the allocation or distribution of the Closing
Cash Payment among Sellers by the Seller Representatives;
2.3.3.    Buyer shall deliver the Escrow Amount to the account designated by the
Escrow Agent, by wire transfer of immediately available funds. The Escrow Amount
shall be held and disbursed eighteen (18) months following the Closing Date in
accordance with the Escrow Agreement, and, for tax purposes, Sellers and Buyer
shall account for disbursements of the Escrow Amount as provided under
applicable Treasury Regulations under Section 338 of the Code;
2.3.4.    Buyer shall pay in full, pursuant to the terms of payoff letters
satisfactory to Buyer delivered by the Seller Representatives to Buyer
(collectively, the “Payoff Letters”), by wire transfer of immediately available
funds to the accounts specified in the Payoff Letters, all Debt of the Company
and the Subsidiary (other than the aggregate amount of Distributions and BIRT),
including all Debt identified on Schedule 3.9 and any Debt termination payments
(collectively, the “Closing Debt”), which Payoff Letters will provide for the
termination of all Encumbrances on any Assets securing such Closing Debt and
will, together with appropriate termination statements relating thereto, be in
form and substance reasonably satisfactory to Buyer with respect thereto. For
Tax purposes, Sellers will be treated as having received as Purchase Price the
amount of Closing Debt paid by Buyer pursuant to this Section 2.3.4;
2.3.5.    Buyer shall pay in full, pursuant to the terms of invoices
satisfactory to Buyer delivered by the Seller Representatives to Buyer, by wire
transfer of immediately available funds to the accounts specified in such
invoices, all Seller Transaction Expenses to the extent incurred but unpaid as
of the Closing, and such invoices (which will include payee names, payment
amounts, and payee addresses and accounts) shall constitute a representation and
warranty of Sellers as to, and Buyer shall be entitled to rely on, the accuracy
thereof. For Tax purposes, Sellers will be treated as having received as
Purchase Price the amount of Seller Transaction Expenses paid by Buyer pursuant
to this Section 2.3.5; and

16

--------------------------------------------------------------------------------




2.3.6.    Buyer shall deliver the Expense Fund Amount to the Seller
Representatives by wire transfer of immediately available funds to the account
specified in writing by the Seller Representatives (the “Expense Fund”), which
shall be held by the Seller Representatives on behalf of Sellers. Each Seller
shall be deemed to have contributed its pro rata share of the Expense Fund.
Sellers will not receive any interest or earnings on the Expense Fund and each
Seller hereby irrevocably transfers and assigns to the Seller Representatives
any ownership right that he, she or it may otherwise have had in any such
interest or earnings. For tax purposes, the Expense Fund will be treated as
having been received and voluntarily set aside by Sellers at the time of
Closing.
2.4.    Pre-Closing Estimate of Working Capital; Adjustment.
2.4.1.    Certain Adjustments. No later than two (2) Business Days prior to the
Closing Date, the Company shall have caused to be prepared and delivered to
Buyer a certificate (which shall be subject to review and approval of Buyer) of
an officer of the Company, setting forth their good faith estimate as of the
Closing of the Working Capital (such certificate, the “Closing Certificate”).
The Company shall furnish to Buyer such accounting resources and work papers and
other documents and information relating to the Closing Certificate as Buyer may
reasonably request. The Purchase Price shall be increased or decreased,
respectively, on a dollar-for-dollar basis, by the amount by which the Working
Capital as of the Closing as set forth on the Closing Certificate is greater
than or less than, as applicable, the Target Working Capital, respectively.
2.4.2.    Closing Account Statement. As promptly as possible, and in any event
within ninety (90) days after the Closing Date, Buyer will prepare or cause to
be prepared in accordance with the terms of this Agreement, and will deliver to
the Seller Representatives, a written statement setting forth in reasonable
detail its determination of the Working Capital as of the Closing (the “Closing
Account Statement”). Buyer shall furnish to the Seller Representatives such
accounting resources and work papers and other documents and information
relating to the Closing Account Statement as the Seller Representatives may
reasonably request. The amounts set forth on the Closing Account Statement shall
be subject to the consent of the Seller Representatives, which consent shall not
be unreasonably withheld or delayed. If Buyer and the Seller Representatives are
unable to consent to all or a portion of the Closing Account Statement within
one hundred twenty (120) days after the Closing Date, Buyer and the Seller
Representatives shall submit the portions of the Closing Account Statement which
have not been agreed upon by Buyer and the Seller Representatives (the
“Unresolved Items”) for resolution to a nationally recognized public accounting
firm mutually agreed by Buyer and the Seller Representatives (the “Accounting
Firm”), which shall be instructed to determine and report to Buyer and the
Seller Representatives in writing upon resolution of such Unresolved Items and
the Closing Account Statement, within thirty (30) days after such submission.
The Accounting Firm shall be bound by the

17

--------------------------------------------------------------------------------




provisions of this Section 2.4 and Section 2.5 and shall issue a written ruling
only in respect of the Unresolved Items, and the Accounting Firm’s resolution
thereof shall be consistent with the terms and conditions in this Agreement,
including this Section 2.4.2 and EXHIBIT D. For the avoidance of doubt, such
resolution shall not exceed the value of the Seller Representatives’
determination of the net amount of the Unresolved Items nor be less than the
value of Buyer’s determination of the net amount of the Unresolved Items. Buyer
and the Seller Representatives shall be afforded the opportunity to present to
the Accounting Firm its position with respect to any Unresolved Items and any
materials such party deems relevant to the Accounting Firm’s determination.
Buyer and the Seller Representatives shall furnish to the Accounting Firm such
work papers and other documents and information relating to the Closing Account
Statement as the Accounting Firm may reasonably request. The fees and expenses
of the Accounting Firm shall be borne as follows: (a) if the net amount of the
Unresolved Items submitted to the Accounting Firm (as finally determined by the
Accounting Firm) is closer to the net amount of the Unresolved Items as
submitted to the Accounting Firm by Buyer than to the net amount of the
Unresolved Items as submitted to the Accounting Firm by the Seller
Representatives, then the fees and expenses of the Accounting Firm shall be
borne by Sellers; and (b) if otherwise, the fees and expenses of the Accounting
Firm shall be borne by Buyer.
2.4.3.    Post-Close Adjustments. Promptly, and in any event no later than the
fifth (5th) Business Day after the final determination of the Closing Account
Statement: (a) if the actual Working Capital set forth in the Closing Account
Statement (as finally determined in accordance with Section 2.4.2) exceeds the
estimated Working Capital set forth in the Closing Certificate, then Buyer shall
pay to Sellers such excess amount by wire transfer of immediately available
funds; and (b) if the actual Working Capital set forth in the Closing Account
Statement (as finally determined in accordance with Section 2.4.2) is less than
the estimated Working Capital set forth in the Closing Certificate, then Sellers
shall pay to Buyer an amount equal to such shortfall as set forth in the last
sentence of this Section 2.4.3.
2.5.    Accounting Procedures. The Closing Certificate, the Closing Account
Statement, and the determination and calculation of Working Capital contained
therein shall be prepared and calculated on a consolidated basis for the Company
and the Subsidiary in accordance with GAAP and, to the extent consistent with
GAAP, using the same accounting principles, practices, procedures, policies, and
methods (with consistent classifications, inclusions and exclusions, except that
Cash shall only be included in the Working Capital included in the Closing
Account Statement) used and applied by the Company in the preparation of its
audited financial statements as of December 31, 2014, provided that such
statements, calculations, and determinations shall not include any purchase
accounting or other adjustment arising out of the consummation of the
Contemplated Transactions (the “Accounting Principles”). The Closing Account
Statement shall not include any line item not included in the example set forth
on EXHIBIT D.

18

--------------------------------------------------------------------------------




2.6.    Tax Withholding. Buyer will be entitled to deduct and withhold from the
Purchase Price all Taxes that Buyer may be required to deduct and withhold under
any provision of Tax Legal Requirement; provided, however, that Buyer shall
provide written notice to the Seller Representative, at least three (3) Business
Days prior to any such deduction and withholding, as to its intent to so deduct
and withhold and the basis in applicable Tax Legal Requirement for such
deduction and withholding. Buyer shall consider in good faith any objections to
withholding proposed by the Seller Representatives. All such withheld amounts
will be treated as delivered to Sellers hereunder.
3.    REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY AND THE
SUBSIDIARY.    
In order to induce Buyer to enter into and perform this Agreement and to
consummate the Contemplated Transactions, Sellers represent and warrant to Buyer
as follows:
3.1.    Organization and Good Standing. The Company is a corporation duly
organized, validly existing, and in good standing under the applicable laws of
the Commonwealth of Pennsylvania. The Company has not qualified, and is not
required to be qualified, to do business in any jurisdiction other than the
Commonwealth of Pennsylvania, other than any jurisdiction in which the failure
to be so qualified would not have a Material Adverse Effect. The Subsidiary is a
corporation duly organized, validly existing, and in good standing under the
applicable laws of the State of Delaware. The Subsidiary has not qualified, and
is not required to be qualified, to do business in any jurisdiction other than
the State of Delaware, other than any jurisdiction in which the failure to be so
qualified would not have a Material Adverse Effect. Schedule 3.1 sets forth a
true and complete list of the officers and members of the board of directors of
each of the Company and the Subsidiary.
3.2.    Power and Authorization. The execution, delivery, and performance by the
Company of this Agreement and each Ancillary Agreement to which the Company is a
party and the consummation of the Contemplated Transactions are within the power
and authority of the Company and have been duly authorized by all necessary
action on the part of the Company. This Agreement and each Ancillary Agreement
to which the Company is a party has been duly executed and delivered by the
Company and (assuming due execution and delivery by the other parties hereto and
thereto) is a legal, valid, and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by the availability of equitable
remedies. The Company and the Subsidiary each have the full power and authority
necessary to own and use their respective assets and the Company and the
Subsidiary each have the full power and authority necessary to carry on the
Business.
3.3.    Authorization of Governmental Authorities. No authorization, consent or
approval by, or filing with, any Governmental Authority (other than in
connection with the HSR Act and applicable Other Antitrust Laws) is required
for, or in connection with, the authorization, execution, delivery, and
performance by the Company of this Agreement and

19

--------------------------------------------------------------------------------




each Ancillary Agreement to which it is a party or the consummation of the
Contemplated Transactions by the Company.
3.4.    Noncontravention. Except as set forth in Schedule 3.4, neither the
execution, delivery, and performance by the Company of this Agreement or any
Ancillary Agreements nor the consummation of the transactions contemplated
hereby or thereby (the “Contemplated Transactions”) will: (a) violate any Legal
Requirement applicable to the Company or the Subsidiary; (b) result in a breach
or violation of, or default (or an event that, with notice or the lapse of time
or both, would become a default) under, or the material loss of a benefit, or
material increase in any fee, liability or obligation under, any material
Contractual Obligation of the Company or the Subsidiary; (c) require any
authorization, consent or approval of, or notice to, any Person under any
material Contractual Obligation of the Company or the Subsidiary; (d) result in
the creation or imposition of an Encumbrance upon, or the forfeiture of, any
Asset; or (e) result in a breach or violation of, or default (or an event that,
with notice or the lapse of time or both, would become a default) under, or the
material loss of a benefit, or material increase in any fee, liability or
obligation under, the Governing Documents of the Company or the Subsidiary.
3.5.    Capitalization. All of the outstanding Equity Interests of the Company
are held of record and beneficially owned by the Persons and in the respective
amounts set forth on EXHIBIT A. All Equity Interests of the Subsidiary are owned
by the Company. Neither the Company nor the Subsidiary has issued any equity,
options, warrants or other similar rights to purchase, or securities otherwise
convertible into, its Equity Interests. All of the outstanding Equity Interests
of the Company and the Subsidiary have been duly authorized and validly issued,
and are fully paid and non-assessable. Neither the Company nor the Subsidiary
has violated any Legal Requirement or any preemptive or other similar rights of
any Person in connection with the issuance or redemption of any of its
respective Equity Interests. Neither the Company nor the Subsidiary controls,
directly or indirectly, or own any direct or indirect Equity Interest in any
Person other than, in the case of the Company, the Subsidiary. Except as imposed
by applicable securities laws or the Company’s or the Subsidiary’s Governing
Documents, there are no Encumbrances on, or other Contractual Obligations
relating to, the ownership, transfer or voting of any Equity Interests in the
Company or the Subsidiary, or otherwise affecting the rights of any holder of
the Equity Interests in the Company or the Subsidiary. There is no Contractual
Obligation, or provision in the Governing Documents of the Company or the
Subsidiary which obligates the Company or the Subsidiary to purchase, redeem or
otherwise acquire, or make any payment (including any dividend or distribution)
in respect of, any Equity Interests in the Company or the Subsidiary that has
been triggered prior to the Effective Date. Neither the Company nor the
Subsidiary is under any obligation to register the offer and sale or resale of
its Equity Interests under the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

20

--------------------------------------------------------------------------------




3.6.    Financial Statements.
3.6.1.    Financial Statements. Schedule 3.6.1 sets forth copies of each of the
following:
(a)    the audited consolidated balance sheets of the Company and the
Subsidiary, as of December 31, 2014 (the “Most Recent Balance Sheet Date”) and
December 31, 2013, together with the related statements of income, shareholders’
equity and cash flows for the fiscal years then ended, together with the notes
thereto, and the other financial information included therewith (the “Annual
Financials”, and the balance sheet included with the December 31, 2014 audited
consolidated financial statements, the “Most Recent Balance Sheet”); and
(b)    the unaudited consolidated balance sheet of the Company and the
Subsidiary, as of March 31, 2015, together with the related statements of income
and cash flows for the three (3) month period then ended (the “Interim
Financials” and together with the Annual Financials, the “Financials”).
3.6.2.    Complete and Correct. The Financials were prepared in accordance with
the books and records of the Company and the Subsidiary in all material respects
and in accordance with GAAP. The Financials present fairly, in all material
respects, the financial position, results of operations, shareholders’ equity
(where applicable) and cash flows of the Company and the Subsidiary at the dates
and for the time periods indicated. Since the Most Recent Balance Sheet Date,
neither the Company nor the Subsidiary has made any change in its methods of
accounting or accounting practices. The books of account of the Company and the
Subsidiary are true, correct, and complete, have been maintained in accordance
with good business practices and fairly reflect in all material respects all of
the properties, assets, Liabilities, and transactions of the Company and the
Subsidiary. The internal controls and procedures of the Company and the
Subsidiary are sufficient to ensure that the Financials are true and complete in
all material respects. There is no probable or reasonably possible “loss
contingency” (within the meaning of Statement of Financial Accounting Standards
No. 5) that is not reflected in the Financials.
3.6.3.    Accounts Receivable. All accounts receivable set forth on the Interim
Financials and all accounts receivable arising after the Most Recent Balance
Sheet Date are determined in accordance with GAAP applied on a consistent basis
throughout the period involved, arose out of bona fide transactions in the
Ordinary Course of Business, are owned by the Company and the Subsidiary free
and clear of all Encumbrances other than Permitted Encumbrances, and, (a) to the
Knowledge of Sellers, are collectible in full in the Ordinary Course of Business
and (b) will be collected, in each case, net of the reserves therefor, within
one hundred twenty (120) days following the Closing Date. Neither the Company
nor the Subsidiary has agreed to any material deduction, material discount or
other deferred price or quantity adjustment, and there are no disputes, with
respect to any of its accounts receivable, and all accounts receivable
constitute only valid, undisputed claims of the Company

21

--------------------------------------------------------------------------------




and the Subsidiary not subject to claims of setoff or deductible or other
defenses or counterclaims.
3.7.    Absence of Undisclosed Liabilities. Except as disclosed on Schedule 3.7,
neither the Company nor the Subsidiary has any Liabilities required to be
reflected on a balance sheet prepared in accordance with GAAP except for: (a)
Liabilities specifically set forth on the face of the Most Recent Balance Sheet;
(b) performance obligations under any Contractual Obligations entered into after
the Most Recent Balance Sheet Date or other obligations arising prior to the
Most Recent Balance Sheet Date which would not be required to be set forth on
the Financials in accordance with GAAP; and (c) Liabilities incurred in the
Ordinary Course of Business since the Most Recent Balance Sheet Date and which
are not, individually or in the aggregate, material in nature or amount.
3.8.    Absence of Certain Developments. From the Most Recent Balance Sheet Date
to the date of this Agreement, the Business has been conducted in the Ordinary
Course of Business:
(a)    neither the Company nor the Subsidiary has made any change in its methods
of accounting or accounting practices (including with respect to reserves);
(b)    neither the Company nor the Subsidiary has: (i) amended its Governing
Documents; (ii) amended any term of its outstanding Equity Interests or other
securities; or (iii) issued, sold, granted, or otherwise disposed of, its Equity
Interests or other securities;
(c)    except as otherwise disclosed on Schedule 3.8(c), neither the Company nor
the Subsidiary has: (i) made any declaration, setting aside or payment of any
dividend or other distribution with respect to, or any repurchase, redemption or
other acquisition of, any of its Equity Interests; or (ii) entered into, or
performed, any transaction with, or for the benefit of, any Seller or any
Affiliate thereof (other than payments made to officers, directors, and
employees in the Ordinary Course of Business);
(d)    there has been no material loss, destruction, interruption of use, damage
or eminent domain taking (in each case, whether or not insured) affecting the
Business or any material Asset or property of the Company or the Subsidiary;
(e)    except as otherwise disclosed on Schedule 3.8(e), neither the Company nor
the Subsidiary has: (i) increased the compensation payable or paid, whether
conditionally or otherwise, to (A) any employee, consultant or agent other than
in the Ordinary Course of Business, (B) any director or officer or (C) any
Seller or any Affiliate thereof; (ii) entered into any Contractual Obligation
that provides for the employment or consultancy of any Person or provides a
director, officer, employee or consultant with compensation, a loan or other
benefits; or (iii) adopted, amended or terminated any Employee Plan, except for
the termination of the Company’s 401(k) Plan as provided in Section 6.10 or,
except in accordance with

22

--------------------------------------------------------------------------------




terms of an existing Employee Plan as in effect on the Most Recent Balance Sheet
Date, increased any benefits under any Employee Plan;
(f)    neither the Company nor the Subsidiary has entered into, accelerated,
amended or terminated any Disclosed Contract or Permit;
(g)    neither the Company nor the Subsidiary has written up or written down any
of its material Assets or revalued its Inventory;
(h)    neither the Company nor the Subsidiary has (i) made a material new Tax
election or change in any Tax election, (ii) amended any Tax Return,
(iii) settled any Tax audit, (iv) changed any Tax accounting method or practice
or (v) entered into any Contractual Obligation with respect to Taxes;
(i)    neither the Company nor the Subsidiary has (i) incurred, assumed or
guaranteed any Debt, (ii) paid, discharged or satisfied any Liability in excess
of $50,000 other than the repayment of debt or trade obligations in the Ordinary
Course of Business, or (iii) cancelled any debts or claims or amended,
terminated or waived any rights of the Company or the Subsidiary relating
thereto;
(j)    except as otherwise disclosed on Schedule 3.8(j), neither the Company nor
the Subsidiary has purchased, leased or otherwise acquired the right to own, use
or lease any property or assets for an amount in excess of $50,000 individually
(in the case of a lease, per annum) or $100,000 in the aggregate (in the case of
a lease, for the entire term of the lease, not including any option term);
(k)    neither the Company nor the Subsidiary has transferred, assigned, sold or
otherwise disposed of any of the Assets, other than in the Ordinary Course of
Business;
(l)    neither the Company nor the Subsidiary has acquired by merger or
consolidation with, or by purchase of a substantial portion of the assets or
stock of, or by any other manner, any business or any Person or any division
thereof;
(m)    neither the Company nor the Subsidiary has entered into any Contractual
Obligation to do any of the things referred to elsewhere in this Section 3.8,
except for those which would not be required to be set forth on the Financials
in accordance with GAAP;
(n)    neither the Company nor the Subsidiary has taken, or caused to be taken,
any action that would cause the Company to no longer be treated as a qualified S
corporation for Tax purposes; and
(o)    no event or circumstance has occurred which has had or is reasonably
likely to have a Material Adverse Effect.

23

--------------------------------------------------------------------------------




3.9.    Debt; Seller Transaction Expenses; Guarantees. Neither the Company nor
the Subsidiary has any Liabilities in respect of Debt or Seller Transaction
Expenses except as set forth on Schedule 3.9. For each item of Debt and Seller
Transaction Expense, Schedule 3.9 sets forth a true, correct, and complete list
of Contractual Obligations containing all terms and conditions of such Debt or
Seller Transaction Expenses, as applicable, and the principal amount of the Debt
or Seller Transaction Expense, as applicable, as of the date hereof. Except as
set forth on Schedule 3.9, neither the Company nor the Subsidiary has guaranteed
any Liability of any other Person, and no other Person has guaranteed any
Liability of the Company.
3.10.    Assets.
3.10.1.    The Company or the Subsidiary, as applicable, has sole and exclusive,
good, and marketable title to, or, in the case of property held under a lease or
other Contractual Obligation, a sole and exclusive, enforceable leasehold
interest in, or right to use, all of its material properties, rights and assets,
whether real or personal and whether tangible or intangible (collectively, the
“Assets”).
3.10.2.    None of the Assets are subject to any Encumbrance other than
Permitted Encumbrances. The Assets comprise all of the assets, properties, and
rights of every type and description, whether real or personal, tangible or
intangible, used in or necessary to conduct the Business and are adequate to
conduct the Business as it is currently conducted in all material respects.
3.11.    Inventory. The inventory of the Company and the Subsidiary (the
“Inventory”) consists of items that are merchantable and fit for the purposes
intended and are of a quality and quantity useable and saleable in the Ordinary
Course of Business, subject to appropriate and adequate allowances in accordance
with GAAP (including GAAP materiality thresholds) for obsolete, damaged,
defective, excess, slow-moving, and other irregular items that have been written
off or written down to fair market value or for which adequate reserves have
been established. Subject to GAAP materiality thresholds, the Inventory taken as
a whole is recorded in the Company and the Subsidiary books and records and
Financials at an amount that is not in excess of the lower of its cost or its
current fair market value in accordance with GAAP consistently applied. None of
the Inventory is held on consignment, or otherwise, by third parties.
3.12.    Real Property.
3.12.1.     Schedule 3.12 describes all property owned in fee by the Company or
the Subsidiary and each leasehold interest in real property leased, subleased
by, licensed or with respect to which a right to use or occupy has been granted
to or by the Company or the Subsidiary (the “Real Property”), specifies the
lessors of such leased property, and identifies each lease pursuant to which
such property is leased (the “Real Property Leases”). The Company and the
Subsidiary own fee simple title, or valid, enforceable leasehold interests (with
respect to the property leased pursuant to the Real Property Leases), as the
case may be, in the

24

--------------------------------------------------------------------------------




Real Property, subject only to the Permitted Encumbrances. Except as described
on Schedule 3.12 there are no written or oral leases, subleases, licenses,
concessions, occupancy agreements or other Contractual Obligations executed by
the Company or the Subsidiary, predecessors-in-interest to the Company or the
Subsidiary, or any parties claiming by or through the Company or the Subsidiary,
in any case, granting to any other Person the right of use or occupancy of the
Real Property and there is no Person (other than the Company or the Subsidiary)
occupying or with the right to occupy the leased Real Property. Except as set
forth on Schedule 3.12, the Real Property is sufficient for the continued
conduct of the business of the Company and the Subsidiary after the Closing in
substantially the same manner as conducted prior to the Closing and constitutes
all of the real property necessary to conduct the business of the Company and
the Subsidiary as currently conducted. The Real Property and buildings, fixtures
and improvements thereon (i) are in good operating condition without structural
defects, and all mechanical and other systems located thereon are in good
operating condition, and no condition exists requiring material repairs,
alterations or corrections, except for ordinary, routine maintenance and repairs
that are not material in nature or cost and (ii) are suitable, sufficient and
appropriate in all respects for their current uses. Except as set forth on
Schedule 3.12, all building permits, certificates of occupancy, business
licenses, and, without limitation, all other licenses and permits required in
connection with the construction, use or occupancy of the Real Property required
to be obtained by the Company or the Subsidiary have been obtained and are in
good standing. Neither the Company nor the Subsidiary has received written, or,
to the Knowledge of Sellers, oral, notice of, and to the Knowledge of Sellers,
there are no (a) violations of building codes and/or zoning ordinances or other
governmental or regulatory laws affecting the Real Property, (b) existing,
pending or threatened condemnation proceedings affecting the Real Property or
(c) existing, pending or threatened zoning, building code or other moratorium
proceedings or similar matters which could reasonably be expected to have a
Material Adverse Effect. Neither the whole nor any material portion of any of
the Real Property has been damaged or destroyed by fire or other casualty.
3.12.2.    Without limiting the generality of the foregoing, except as set forth
on Schedule 1.102, (a) there are no unrecorded outstanding options, rights of
first offer or rights of first refusal or other similar contracts or rights to
purchase the Real Property owned in fee by the Company or the Subsidiary, or any
portion thereof or interest therein, nor has the Company or the Subsidiary
transferred any air, mineral or development rights relating to the Real Property
owned in fee by the Company or the Subsidiary, (b) the Real Property has
vehicular access to public streets, and to the Knowledge of Sellers, the
building and structures on the Real Property do not materially encroach upon
adjoining land and there are no material encroachments by structures on
adjoining land onto the Real Property, (c) all utility services required for the
normal operation of the business of the Company and the Subsidiary currently
serve the Real Property and (d) neither the Company, the Subsidiary or any
Seller has received any notice from any insurance company that has issued a
policy with

25

--------------------------------------------------------------------------------




respect to the Real Property requiring performance of any structural or other
repairs or alterations to the Real Property that remain unperformed.
3.13.    Intellectual Property.
3.13.1.    Schedule 3.13.1 sets forth: (i) all registered Intellectual Property
as well as applications for any of the registration of any Intellectual
Property; and (ii) all material unregistered Intellectual Property (except for
unregistered copyrights) owned by the Company and the Subsidiary; and (iii)
copyrights and other Intellectual Property rights owned by the Company and the
Subsidiary and material to the Business (collectively the “Scheduled
Intellectual Property”). Schedule 3.13.1 identifies, as applicable, the
registration or application numbers; registration, issuance, or application
date; title or mark; country or other jurisdiction; and owner(s) of all the
Scheduled Intellectual Property, and except as set forth on Schedule 3.13.1,
neither the Company nor the Subsidiary, in the period ending twelve (12) months
following the date hereof, intends to submit any applications for registration
of any intellectual property, which, if such application were submitted prior to
the date hereof, would constitute Scheduled Intellectual Property. Except as set
forth on Schedule 3.13.1(a), the Company or the Subsidiary, as applicable, is
the sole owner of and possesses all rights, title, and interests in and to the
Scheduled Intellectual Property free and clear of any Encumbrances other than
Permitted Encumbrances. Without limiting the generality of the foregoing, except
as set forth on Schedule 3.13.1(b), the Scheduled Intellectual Property are not
the subject of any license and are not subject to any other agreement or
arrangement that requires payment to any Person with respect to the use of the
Scheduled Intellectual Property or any obligation to grant any right to any
person to use the Scheduled Intellectual Property. The Scheduled Intellectual
Property are valid, subsisting, and enforceable, are in good standing, with all
fees, payments, and filings due within sixty (60) days after the Closing Date
duly made, and are not subject to any taxes or other fees, other than periodic
filing and maintenance fees, all of which have been paid in the ordinary course.
Except as disclosed on Schedule 3.13.1(c), no order, injunction, decree, ruling,
judgment, litigation, claim, or action has been issued or initiated, is pending,
or to the Knowledge of Sellers, is threatened, that challenges the Company’s or
the Subsidiary’s, as applicable, ownership of or the legality, validity, use or
enforceability of any of the Scheduled Intellectual Property. The Company and
the Subsidiary have taken commercially reasonable actions to enforce all
Scheduled Intellectual Property to sufficiently protect such Scheduled
Intellectual Property against potential infringements or misappropriation.
3.13.2.    Except as set forth on Schedule 3.13.2, in addition to the Scheduled
Intellectual Property, which is owned by the Company or the Subsidiary, the
Company and the Subsidiary own or has a license to use all other material
Intellectual Property used in or necessary to conduct the Business, as presently
conducted (collectively with the Scheduled Intellectual Property, the “Business
Intellectual Property”). The Company and the Subsidiary have taken all

26

--------------------------------------------------------------------------------




commercially reasonable action to maintain and protect each item of Business
Intellectual Property that it owns or uses and shall continue to maintain and
protect those rights prior to Closing so as not to adversely affect the validity
or enforcement of such items. The execution or delivery of this Agreement, or
performance of the Company’s and the Subsidiary’s obligations hereunder, shall
not cause the diminution, termination or forfeiture of any Business Intellectual
Property, and neither the Company nor the Subsidiary shall owe any payments to
any party as a result of the consummation of the transactions contemplated
hereby.
3.13.3.    Except with respect to licenses of Off-the-Shelf Software licensed by
the Company and the Subsidiary, Schedule 3.13.3 identifies any Contractual
Obligation (whether written or oral) to which the Company or the Subsidiary is a
party, pursuant to which either: (i) the Company or the Subsidiary is granted
any interest, title, right or license in or to any Intellectual Property that is
material to the Business (the “Inbound IP Agreements”); or (ii) the Company or
the Subsidiary grants any third party any interest, title, right or license in
or to any Intellectual Property. The Company and the Subsidiary have provided
Buyer with true, correct, and complete copies of each such contract or
agreement. Except as provided in the Inbound IP Agreements, there are no
royalties for the use of any such Intellectual Property. Except as set forth on
Schedule 3.13.3, (a) no stockholder, officer, director, employee, contractor or
consultant of the Company or the Subsidiary has any right, title or interest in
any of the Business Intellectual Property and (b) neither the Company nor the
Subsidiary has granted any license or other right that permits or enables any
other Person to use any of the Business Intellectual Property other than in the
Ordinary Course of Business.
3.13.4.    Neither the Company nor the Subsidiary has interfered with, infringed
upon, misappropriated or violated any Intellectual Property rights of third
parties, and, except as set forth on Schedule 3.13.4, neither the Company nor
the Subsidiary has received within the past five (5) years any written or, to
the Knowledge of Sellers, oral, charge, complaint, claim, demand or notice
alleging any such interference, infringement, misappropriation or violation
(including any claim that the Company or the Subsidiary must license or refrain
from using Intellectual Property rights of any third party). Except as set forth
on Schedule 3.13.4, to the Knowledge of Sellers, no third party has interfered
with, infringed upon, misappropriated or violated any Intellectual Property
rights of the Company or the Subsidiary.
3.13.5.    The use and dissemination by the Company and the Subsidiary of any
data and information concerning natural persons is in compliance in all material
respects with all applicable privacy policies, terms of use, Legal Requirements,
and Contractual Obligations of the Company or the Subsidiary, as applicable.
There have been no security breaches by the Company or the Subsidiary or, to the
Knowledge of Sellers, by any other Person, relating to, or violations of any
security policy regarding, or any unauthorized access of, any data and
information

27

--------------------------------------------------------------------------------




used by the Company or the Subsidiary. The Contemplated Transactions as of the
Closing will not violate any privacy policy or terms of use applicable to the
data used in the Business, or any applicable Legal Requirements relating to the
use, dissemination, or transfer of any such data or information.
3.13.6.    All Persons, who have participated in the creation or development of
Intellectual Property on behalf of the Company or the Subsidiary have executed
and delivered to the Company or the Subsidiary a valid and enforceable
agreement: (a) providing for the nondisclosure by such Person of any
Confidential Information of the Company or the Subsidiary, as applicable; and
(b) providing for the assignment by such Person to the Company or the
Subsidiary, as applicable, of any Intellectual Property arising out of such
Person’s employment by, engagement by or contract with the Company or the
Subsidiary, as applicable.
3.13.7.    The computer systems, including software, hardware, networks,
interfaces, and related services (collectively, “Systems”) used in connection
with the business of the Company and the Subsidiary are sufficient in all
material respects for the needs of such business as it is currently conducted
prior to the Closing including as to capacity and ability to process current
peak volumes and anticipated volumes in a timely manner, and there have been no
material failures, breakdowns, breaches, outages or unavailability of any of the
foregoing Systems in the twelve (12) months prior to Closing. No action will be
necessary to enable such Systems to continue to be used in connection with the
business of the Company and the Subsidiary to the same extent and in the same
manner as they have been used prior to the date hereof.
3.13.8.    The Company and the Subsidiary have taken commercially reasonable
measures to protect the secrecy, confidentiality, and value of all of its “trade
secrets” (as such are determined under any applicable Legal Requirement) and the
Business Intellectual Property. To the Knowledge of Sellers, neither the Company
nor the Subsidiary have taken any action nor failed to take any action that
directly or indirectly caused any Business Intellectual Property to enter the
public domain or in any way adversely affect its value to Buyer, or its
ownership thereof.
3.13.9.    Notwithstanding any other provision of this Agreement, this, Section
3.13 contains the only representations or warranties of the Company and the
Subsidiary with respect to Intellectual Property, and no other statement in this
Agreement or in any other document (including any Ancillary Document) or
information delivered or given to or received by or on behalf of Buyer shall be
deemed to be a representation or warranty relating to Intellectual Property.
3.14.    Legal Compliance; Permits; Illegal Payments.
3.14.1.    Legal Compliance. Neither the Company nor the Subsidiary is, nor has
it been, in breach or violation of, or default under: (a) its Governing
Documents; or (b) any material Legal Requirement. To the Knowledge of Sellers,

28

--------------------------------------------------------------------------------




there is no proposed Legal Requirement that would be applicable to the Company
or the Subsidiary or any of their respective operations and that would have a
Material Adverse Effect.
3.14.2.    Permits. The Company and the Subsidiary have all material Permits
under all Legal Requirements necessary for the conduct of the Business. Schedule
3.14.2 describes each such Permit held by the Company or the Subsidiary, and the
Governmental Authority or other Person responsible for issuing such Permit.
Except as disclosed on Schedule 3.14.2: (a) such Permits are valid and in full
force and effect; (b) neither the Company nor the Subsidiary is, nor has it
been, in breach or violation of, or default under, any such Permit; (c) the
Permits will continue to be valid and in full force and effect immediately
following the consummation of the Contemplated Transactions, subject to any
post-Closing change of control notice requirements; (d) all fees and charges
with respect to such Permits have been paid in full; and (e) no event has
occurred that, with or without notice or lapse of time or both, could reasonably
be expected to result in the revocation, suspension, lapse or limitation of any
Permit listed (or required to be listed) on Schedule 3.14.2.
3.14.3.    Illegal Payments. In the conduct of the Business, neither the Company
nor the Subsidiary, nor, to the Knowledge of Sellers, any of their respective
representatives on its behalf, has: (a) directly or indirectly, given, or agreed
to give, any illegal gift, bribe, rebate, payoff, influence payment, kickback,
contribution, payment or similar benefit, regardless of form, whether in money,
property or services, to any supplier, customer, governmental official or
employee or other Person (i) to obtain favorable treatment in securing business
for the Company or the Subsidiary (whether by helping the Company or the
Subsidiary, hindering or attempting to hinder any other Person, or otherwise),
(ii) to pay for favorable treatment for business secured by the Company or the
Subsidiary or (iii) to obtain special concessions or for special concessions
already obtained, for or in respect of the Company or the Subsidiary; or (b)
established or maintained any unrecorded fund or asset or made any false entries
on any books or records of the Company or the Subsidiary for any purpose.
Without limiting the generality of the foregoing, none of the Company, the
Subsidiary any Seller or, to the Knowledge of Sellers, any other Person acting
on behalf of any of them has, directly or indirectly, paid, offered, promised,
authorized or agreed to give any monies, gift or other thing of value or benefit
to (A) any official or employee of any Governmental Authority (including an
official or employee of any public international organization or of any business
or enterprise owned by a Governmental Authority), (B) any political party, or
employee or director thereof, or (C) any candidate for a political position or
any political subdivision for the purpose of: (I) influencing any act or
decision of such Person described in clauses (A)-(C), including a decision to
not comply with such Person’s official duties; (II) inducing such Person
described in clauses (A)-(C) to act or fail to act in violation of his/her legal
duties; or (III) causing such Person described in clauses (A)-(C) to influence
any act or decision of any Governmental Authority in order to obtain or retain
business, or direct business toward any Person.

29

--------------------------------------------------------------------------------




3.15.    Taxes.
3.15.1.    The Company and the Subsidiary have timely filed all Tax Returns
required to be filed by them for any Pre-Closing Tax Period, and such Tax
Returns are true, correct, and complete in all material respects. All Taxes due
and owing by the Company and the Subsidiary for any Pre-Closing Tax Period
(whether or not shown on any Tax Return) have been timely paid in full. To the
Knowledge of Sellers, no claim has been made by a Governmental Authority in a
jurisdiction where the Company or the Subsidiary does not file Tax Returns that
the Company or the Subsidiary, as the case may be, is or may be subject to
taxation by that jurisdiction.
3.15.2.    The Company and the Subsidiary have deducted, withheld, and timely
paid to the appropriate Governmental Authority all Taxes required to be
deducted, withheld or paid, as of the Effective Date, and the Company and the
Subsidiary will continue to do so through the Closing Date, in each case, in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party, and the Company and the Subsidiary
have complied with all reporting, recordkeeping, information, reporting and
backup withholding requirements relating thereto under applicable Legal
Requirements.
3.15.3.    There is no Action, dispute, audit, investigation, proceeding or
claim concerning any Tax Liability of the Company or the Subsidiary pending,
being conducted as of the Effective Date, or, to the Knowledge of Sellers,
threatened by a Governmental Authority. The Company and the Subsidiary have
provided or made available to Buyer true, correct, and complete copies of all
Tax Returns, examination reports, and statements of deficiencies filed, assessed
against, or agreed to by the Company or the Subsidiary since January 1, 2011.
3.15.4.    Except as set forth on Schedule 3.15.4, neither the Company nor the
Subsidiary have made, changed or revoked any material Tax election, changed any
method of accounting for Tax purposes, settled any Action in respect of material
Taxes, filed any amended Tax Return, or entered into any Contractual Obligation
in respect of Taxes with any Governmental Authority.
3.15.5.    Neither the Company nor the Subsidiary has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency or is a beneficiary of any extension of time
within which to file a Tax Return which has not yet been filed. Neither the
Company nor the Subsidiary has executed any power of attorney with respect to
any Tax, other than powers of attorney that are no longer in force.
3.15.6.    Neither the Company nor the Subsidiary has been (i) required to make
any adjustment pursuant to Section 481(a) of the Code or any similar provision
of state, local or foreign Tax Legal Requirements by reason of any change in
accounting method, whether by reason of the Contemplated Transactions or
otherwise or (ii) distributed the stock of any corporation or had its stock
distributed

30

--------------------------------------------------------------------------------




by another Person in a transaction satisfying or intending to satisfy the
requirements of Section 355 of the Code.
3.15.7.    Neither the Company nor the Subsidiary will be required to include
any item in Taxable income or exclude any item of deduction or loss from Taxable
income for any Taxable period (or portion thereof) ending after the Closing Date
as a result of: (a) any “closing agreement” as described in Section 7121 of the
Code (or any corresponding or similar provision of state, local or foreign Tax
Legal Requirements) executed on or prior to the Closing Date; (b) the long-term
contract method of accounting; (c) any installments sale or open transaction
disposition made on or prior to the Closing Date; (d) under Section 108(i) of
the Code; or (e) any prepaid amount received on or prior to the Closing Date.
3.15.8.    Neither the Company nor the Subsidiary is party to any understanding
or arrangement described as a “reportable transaction” for purposes of Code
Section 6707A and Treasury Regulation Section 1.6011-4.
3.15.9.    Neither the Company nor the Subsidiary is party to any Contractual
Obligation nor has otherwise made any payment that could result in any “excess
parachute payment” within the meaning of Code Section 280G or in the imposition
of an excise Tax under Code Section 4999 (or any corresponding provisions of
state, local or foreign Tax Legal Requirements) or that was or would not be
deductible under Code Sections 162 or 404, or that will be required to be
included in gross income under Code Section 409A(a)(1)(A).
3.15.10.    Neither the Company nor the Subsidiary has been a member of an
“affiliated group” within the meaning of Code Section 1504(a) filing a
consolidated federal income Tax Return. Neither the Company nor the Subsidiary
is a party to any Contractual Obligation relating to Tax sharing or Tax
allocation. Neither the Company nor the Subsidiary has any Liability for the
Taxes of any Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local or non-U.S. Legal Requirements), as a transferee or
successor, by Contractual Obligation or otherwise.
3.15.11.    No closing agreements, private letter rulings, technical advice
memoranda or similar agreements or rulings relating to Taxes have been entered
into or issued by any Governmental Authority with or in respect of the Company
or the Subsidiary.
3.15.12.    All Tax deficiencies asserted, or assessments made, against the
Company or the Subsidiary as a result of any examinations by any Governmental
Authority have been fully paid and, to the Knowledge of Sellers, there are no
Tax deficiencies or assessments threatened with respect to the Company or the
Subsidiary.
3.15.13.    The Company is, and has been at all times since its incorporation,
an S corporation (as defined in Section 1361(a)(1) of the Code) for U.S.
federal,

31

--------------------------------------------------------------------------------




state and local income tax purposes, and all of its items of income, gain,
deduction, loss and credit therefore pass through to its shareholders, and none
of its assets (or income or deductions) are subject to Tax under Sections 1374
or 1375 of the Code (whether by reason of the Contemplated Transactions or
otherwise).
3.15.14.    Since its incorporation, neither the Company nor the Subsidiary has
(i) other than the Company’s ownership of the Subsidiary, owned the stock of any
corporation (including the stock of any qualified subchapter S subsidiary);
(ii) owned a membership interest in any limited liability company; or (iii) been
a member of any partnership or joint venture.
3.15.15.    No activity of the Company or the Subsidiary gives rise, or may give
rise, to the creation of a permanent establishment in any foreign country for
Tax purposes.
3.15.16.    None of the assets of the Company or the Subsidiary constitute
tax-exempt bond financed property or tax exempt use property within the meaning
of Section 168 of the Code, and none of the assets of the Company or the
Subsidiary are subject to a lease, safe harbor lease or other arrangement as a
result of which the Company or the Subsidiary, as applicable, is not treated as
the owner of such assets for federal income tax purposes.
3.15.17.    Neither the Company nor the Subsidiary is the beneficiary of any Tax
holiday, Tax abatement or other similar Tax benefit.
3.15.18.    Each of the Company and the Subsidiary has disclosed on its federal
income Tax Returns all positions taken therein that would give rise to a
substantial understatement of federal income Tax within the meaning of Code
Section 6662.
3.16.    Employee Benefit Plans.
3.16.1.    Schedule 3.16.1 lists all Employee Plans which the Company or the
Subsidiary sponsors, maintains, contributes or is obligated to contribute, or
under which the Company or the Subsidiary has or may have any Liability, or
which provides benefits to any current or former officer, director, employee,
consultant or independent contractor of the Company or the Subsidiary or the
beneficiaries or dependents of any such Person (each a “Company Plan”), as of
the Effective Date. With respect to each Company Plan, the Company has delivered
to Buyer true, correct, and complete copies of each of the following: (a) if the
plan has been reduced to writing, the plan document together with all amendments
thereto; (b) if the plan has not been reduced to writing, a written summary of
all material plan terms; (c) if applicable, copies of any trust agreements,
custodial agreements, insurance policies, administrative agreements and similar
agreements; (d) copies of any summary plan descriptions, employee handbooks or
similar employee communications; and (e) in

32

--------------------------------------------------------------------------------




the case of any plan for which Forms 5500 are required to be filed, a copy of
the three (3) most recently filed Forms 5500, with schedules attached.
3.16.2.    Neither the Company nor any ERISA Affiliate has ever maintained: (a)
a plan subject to Title IV of ERISA or Code Section 412, including any
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA and Code
Section 414(f); or (b) a plan intended to be qualified under Code Section
401(a), other than the General Econopak, Inc. Profit Sharing 401(k) Plan (the
“Company’s 401(k) Plan”).
3.16.3.    Each Company Plan, including any associated trust or fund, has been
administered in all material respects in accordance with its terms and with
applicable Legal Requirements, and nothing has occurred with respect to any
Company Plan that has subjected or would reasonably be expected to subject the
Company to any penalty, liability or excise tax under ERISA or the Code. No
fiduciary has any Liability for breach of fiduciary duty or any other failure to
act or comply in connection with the administration or investment of the assets
of any such Employee Benefit Plan. There is no pending, or to the Knowledge of
Sellers, threatened Action relating to a Company Plan. No Company Plan is or,
within the last six (6) years has been, the subject of an examination or audit
by a Governmental Authority.
3.16.4.    All required contributions to, and premium payments on account of,
each Company Plan have been made on a timely basis, and to the extent not due,
have been appropriately accrued.
3.16.5.    Except as required under Section 601 et seq. of ERISA, no Company
Plan provides benefits or coverage in the nature of health, life or disability
insurance following retirement or other termination of employment.
3.16.6.    No benefit under any Company Plan, including any severance or
parachute payment plan or agreement, will be established or become accelerated,
vested or payable by reason of any transaction contemplated under this Agreement
either alone or upon the occurrence of any other event.
3.16.7.    No Company Plan is funded by, associated with, or related to a
“voluntary employees’ beneficiary association” within the meaning of Code
Section 501(c)(9).
3.16.8.    Each Company Plan has been timely amended to reflect the provisions
of any and all applicable Legal Requirements in effect for any period prior to
or as of the Closing other than amendments for which the remedial amendment
period under Code Section 401(b) (including, if applicable, any extension of the
remedial amendment period) has not expired.

33

--------------------------------------------------------------------------------




3.16.9.    With respect to any Company Plan maintained by the Company or an
ERISA Affiliate, there is no disqualified benefit that would, as defined in Code
Section 4976(b), subject the Company or any ERISA Affiliate to a Tax under Code
Section 4976(a). The Company and each ERISA Affiliate has timely complied with
all duties imposed upon the Company or such ERISA Affiliate by Part 6 of
Subtitle B of Title I of ERISA or Code Section 4980B(f) (“COBRA”), or by similar
provisions of state Legal Requirements to the extent applicable. Schedule 3.16.9
contains a list of all individuals, (i) for whom the Company or any ERISA
Affiliate has provided continuation of health benefit coverage during the past
three (3) years as required by COBRA, and (ii) to whom the Company or any ERISA
Affiliate has delivered, or caused to be delivered, a notice required by COBRA,
within the last three (3) years.
3.16.10.    Since January 1, 1998, neither the Company nor any ERISA Affiliate
has entered into an arrangement whereby any Person became a leased employee, as
defined in Code Section 414(n)(2).
3.16.11.    Each Company Plan which is subject to the requirements of Section
409A of the Code has been maintained and administered in compliance with such
Section and the guidance issued by the Department of the Treasury thereunder.
3.16.12.    Set forth on Schedule 3.16.12 is a list of all outstanding grants
under the Value Appreciation Plan and calculation of amount to be owed based on
the Purchase Price.
3.17.    Environmental Matters. Except as set forth in Schedule 3.17, to the
Knowledge of Sellers:
3.17.1.    The Company and the Subsidiary are in material compliance with all
applicable Environmental Laws.
3.17.2.    No Environmental Conditions exist at the Real Property that the
Company or the Subsidiary is required to report, investigate, assess, cleanup,
remediate or conduct any other type of environmental response action pursuant to
any Environmental Law.
3.17.3.    There currently are effective all Environmental Permits required
under any Environmental Law that are necessary for the Company’s and the
Subsidiary’s activities and operations at the Real Property and for the conduct
of the Company’s and the Subsidiary’s operations, and any applications for
renewal of such Environmental Permits have been submitted on a timely basis.
3.17.4.    Except in compliance with applicable Environmental Law, neither the
Company nor the Subsidiary has caused a release or threatened release of any
Hazardous Substance on, upon, into or from any site currently or previously

34

--------------------------------------------------------------------------------




owned, leased or operated by the Company or the Subsidiary that could reasonably
be expected to result in a material Liability to the Company or the Subsidiary.
3.17.5.    Neither the Company nor the Subsidiary has received written
notification that it is liable under applicable Environmental Laws with respect
to the storage, treatment, recycling or disposal of, or the arrangement for the
storage, treatment, recycling or disposal of, any Hazardous Substances at any
off-site location by the Company or the Subsidiary that has been included in any
published U.S. federal, state or local “superfund” site list or any other
similar list of hazardous or toxic waste sites published by any Governmental
Authority in the United States.
3.17.6.    Neither the Company nor the Subsidiary has received any
(i) Environmental Claim or (ii) request for information with respect to
potential liability pursuant to Environmental Law, in each case, which remain
unresolved.
3.17.7.    Neither the Company nor the Subsidiary has retained or assumed, by
contract any Liabilities or obligations of third parties under any Environmental
Law.
3.17.8.    The Company has made available to Buyer copies of all material
documents in the Company’s or the Subsidiary’s possession concerning
Environmental Conditions at the Real Property and Liability under Environmental
Laws, including previously conducted environmental site assessments, compliance
audits, asbestos surveys, and documents regarding any release of Hazardous
Substances at, upon or from the Real Property or formerly owned or leased
property.
The representations and warranties contained in this Section 3.17 are the sole
and exclusive representations and warranties of Sellers relating to
environmental health and safety matters, including Environmental Laws,
Environmental Permits and Hazardous Substances.
3.18.    Material Contracts.    
3.18.1.    Contracts. Neither the Company nor the Subsidiary is bound by or a
party to:
(a)    except as otherwise disclosed on Schedule 3.18.1(a), any Contractual
Obligation (or group of related Contractual Obligations): (i) the performance of
which involves consideration in excess of $100,000 over the life of such
Contractual Obligation; or (ii) other than any Contractual Obligation which by
its terms can be terminated upon no longer than sixty (60) days’ written notice
without any further obligation or Liability to the Company or the Subsidiary,
which has a term of greater than one (1) year;
(b)    any Contractual Obligation relating to the acquisition or disposition of:
(i) the Company or the Subsidiary; or (ii) any material Asset (other than the
sale of inventory in the Ordinary Course of Business);

35

--------------------------------------------------------------------------------




(c)    a joint venture, partnership or joint development Contractual Obligation;
(d)    except as otherwise disclosed on Schedule 3.18.1(d), any Contractual
Obligation (i) containing exclusivity, most favored nation, non-competition or
non-solicitation covenants or similar preferential rights or (ii) providing for
the indemnification of any Person or the assumption of any Tax or other
Liability of any Person;
(e)    except as otherwise disclosed on Schedule 3.18.1(e), any Contractual
Obligation relating to the right to sell, market or distribute products of the
Business or with any agency, broker, dealer, distributor, manufacturer’s
representative, franchise, sales representative or marketer;
(f)    any Contractual Obligation relating to capital expenditures and involving
payments in excess of $100,000;
(g)    except as otherwise disclosed on Schedule 3.18.1(g), any Contractual
Obligation under which the Company or the Subsidiary is, or may become,
obligated to incur any severance payment or special compensation obligations
which would become payable by reason of this Agreement or the Contemplated
Transactions;
(h)    except as otherwise disclosed on Schedule 3.18.1(h), any Contractual
Obligation providing for (i) the employment or consultancy with an individual on
a full-time, part-time, consulting or other basis or otherwise providing
compensation or other benefits to any officer, director, employee or consultant
(other than an Employee Plan) or (ii) independent contractor services,
management services, consulting services, support services or any other similar
services;
(i)    any Contractual Obligation for the deferred purchase price of property,
goods or services, in each case involving payments in excess of $100,000;
(j)    any Contractual Obligation under which the Company or the Subsidiary has
advanced or loaned an amount to any of its Affiliates or employees, or
guaranteed any Contractual Obligations, other than advancements of business
expenses in the Ordinary Course of Business;
(k)    except as otherwise disclosed on Schedule 3.18.1(k), any Contractual
Obligation relating to the acquisition or disposition of any business, stock or
assets of any other Person or any real property (whether by merger, sale of
stock, sale of assets or otherwise);
(l)    any Contractual Obligation involving a customer that entails the delivery
after the Closing Date of products or services in exchange for annual aggregate
payments that could exceed $100,000;

36

--------------------------------------------------------------------------------




(m)    any Contractual Obligation involving a vendor that (A) could involve
payments in excess of $100,000 during the twelve (12) month period following the
Closing or (B) obligate Buyer (or any Affiliate thereof) to purchase products or
services from such vendor following the twelve (12) month period following the
Closing;
(n)    any Contractual Obligation pertaining to the settlement or compromise of
any Actions that were (A) entered into during the three (3) years prior to the
Closing Date or (B) under which the Company has any outstanding Liability;
(o)    any Contractual Obligation concerning any Governmental Authority;
(p)    except as otherwise disclosed on Schedule 3.18.1(p), any Contractual
Obligation requiring the payment (whether by or to the Company) of any fee or
penalty in the event of any failure to perform or late performance;
(q)    any Contractual Obligation involving or creating a power of attorney; or
(r)    except as otherwise disclosed on Schedule 3.18.1(r), any other
Contractual Obligation material to the conduct of the Company’s or the
Subsidiary’s operations not previously identified in the foregoing clauses
(a)-(q).
3.18.2.    Enforceability. The Company has delivered to Buyer true and complete
copies of each of its Contractual Obligations (including all modifications,
amendments and supplements thereto and waivers thereunder) disclosed or required
to be disclosed on Schedules 3.9 (Debt), 3.12 (Real Property Leases), 3.13.1
(Intellectual Property), 3.13.3 (Inbound IP Agreements), 3.16.1 (Employee
Plans), 3.18 (Contracts), 3.19 (Affiliate Transactions), 3.20 (Suppliers), and
3.23 (Insurance) (each, together with any supplements, modifications,
restatements, and amendments thereto a “Disclosed Contract”) that is embodied in
a written instrument, in each case, as amended or otherwise modified and in
effect. With respect to each Disclosed Contract (a) such Disclosed Contract is
enforceable against the Company or the Subsidiary, as applicable, and, to the
Knowledge of Sellers, the other party or parties to such Disclosed Contract,
(b) such Disclosed Contract is in full force and effect and (c) to the Knowledge
of Sellers, such Disclosed Contract is enforceable in all material respects by
the Company or the Subsidiary, as applicable, in accordance with its terms,
subject to obtaining any necessary consents, permissions or releases disclosed
in Schedule 3.4, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally by the availability of equitable remedies.
3.18.3.    Breach. Neither the Company nor the Subsidiary nor, to the Knowledge
of Sellers, any other party to any Disclosed Contract is in material breach or
material violation of, or default under, or has repudiated or threatened to
terminate

37

--------------------------------------------------------------------------------




any material provision of, any Disclosed Contract. Neither the Company nor the
Subsidiary is involved in any dispute or disagreement with any party to a
Disclosed Contract or has received notice of cancellation of or intent to cancel
any Disclosed Contract and no other party to a Disclosed Contract has otherwise
adversely altered its relationship with the Business, the Company or the
Subsidiary, or notified the Company or the Subsidiary of any intention or threat
to do any of the foregoing.
3.19.    Affiliate Transactions. Except as disclosed on Schedule 3.19, no
Seller, nor to the Knowledge of Sellers, any Immediate Family Relation of a
Seller or an Affiliate of any of the foregoing: (a) is an officer, director,
employee, consultant, creditor, debtor, distributor, customer, supplier or
vendor of the Company or the Subsidiary; (b) has borrowed money from or loaned
money to the Company or the Subsidiary that is currently outstanding or
otherwise has any cause of action or claim against the Company or the Subsidiary
(other than advancing business expenses reimbursable in the Ordinary Course of
Business); (c) has any ownership or beneficial interest in any property or Asset
used by, in, or necessary to, the Company, the Subsidiary or the Business; or
(d) is, or has been since January 1, 2013, a party to any Contractual Obligation
with the Company or the Subsidiary (other than, with respect to the Company,
this Agreement or any Ancillary Agreement). No Immediate Family Relation of a
Seller or an Affiliate of the foregoing has received any benefit paid or payable
by the Company or the Subsidiary.
3.20.    Customers and Suppliers.    
3.20.1.    Schedule 3.20.1 sets forth a true and complete list of the ten (10)
largest customers of the Company and the Subsidiary (on a consolidated basis,
measured by the aggregate dollar amount of sales to such customers) and the
amounts billed by the Company and the Subsidiary, on a consolidated basis, to
each customer during the twelve (12) months ended on December 31, 2014 and
December 31, 2013, during the three (3) months ended on March 31, 2015, and the
Contractual Obligations, if any, with each of the customers set forth (or
required to be set forth) on Schedule 3.20.1. Except as set forth on Schedule
3.20.1, neither the Company nor the Subsidiary is involved in any material
controversy, dispute or disagreement with any of the customers listed (or
required to be listed) on Schedule 3.20.1 and since January 1, 2015 none of the
customers listed (or required to be listed) on Schedule 3.20.1 has canceled,
terminated or otherwise adversely altered its relationship with the Business, or
notified the Business of any intention or threat to do any of the foregoing, nor
does the Company nor the Subsidiary have any reason to believe that any customer
intends to do so.
3.20.2.    Schedule 3.20.2 sets forth a true and complete list of the ten (10)
largest suppliers of materials, products or services to the Company and the
Subsidiary (on a consolidated basis, measured by the aggregate amount purchased
by the Company and the Subsidiary) and the amounts billed to the Company and the
Subsidiary, on a consolidated basis, by each such supplier during the twelve
(12) months ended on December 31, 2014 and December 31, 2013, during the three
(3)

38

--------------------------------------------------------------------------------




months ended on March 31, 2015, and the Contractual Obligations, if any, with
each of the suppliers set forth (or required to be set forth) on Schedule 3.20.2
(other than purchase orders in the Ordinary Course of Business). Except as set
forth on Schedule 3.20.2, neither the Company nor the Subsidiary is involved in
any material controversy, dispute or disagreement with any of the suppliers
listed (or required to be listed) on Schedule 3.20.2 and since January 1, 2015
none of the suppliers listed (or required to be listed) on Schedule 3.20.2 has
canceled, terminated or otherwise adversely altered its relationship with the
Business, or notified the Business of any intention or threat to do any of the
foregoing, nor does the Company nor the Subsidiary have any reason to believe
that any supplier intends to do so.
3.21.    Employee Matters. There are no labor troubles, including work
slowdowns, lockouts, stoppages, picketings or strikes pending, or, to the
Knowledge of Sellers, threatened, between the Company or the Subsidiary, on the
one hand, and their respective employees, on the other hand. In addition, except
as contemplated by the Union Agreement : (i) no employee of the Company or the
Subsidiary is represented by a labor union; (ii) neither the Company nor the
Subsidiary is a party to, or otherwise subject to, any collective bargaining
agreement or other labor union contract; (iii) no petition has been filed or
proceedings instituted by an employee or group of employees of the Company or
the Subsidiary with any labor relations board seeking recognition of a
bargaining representative; and (iv) to the Knowledge of Sellers, there is no
organizational effort currently being made or threatened, by, or on behalf of,
any labor union to organize employees of the Company or the Subsidiary and no
demand for recognition of employees of the Company or the Subsidiary has been
made by, or on behalf of, any labor union.
3.22.    Litigation; Governmental Orders.
3.22.1.    Schedule 3.22.1 sets forth each instance in which the Company or the
Subsidiary: (a) is subject to any outstanding injunction, judgment, order,
decree, ruling, settlement or charge; or (b) is, or has been within the last
five (5) years, a party, or, to the Knowledge of Sellers, is threatened to be
made a party, to any Action. Except under the HSR Act and applicable Other
Antitrust Laws, there are no Actions pending or, to the Knowledge of Sellers,
threatened that: (a) challenge or seek to enjoin, alter or materially delay the
consummation of any of the Contemplated Transactions; or (b) would reasonably be
expected to prevent or materially delay the Contemplated Transactions.
3.22.2.    Except as set forth on Schedule 3.22.2, (i) there is no Governmental
Order to which the Company or the Subsidiary is subject and (ii) no officer,
director, manager, agent, consultant or employee of the Company or the
Subsidiary is subject to any Governmental Order that prohibits such officer,
manager, agent, consultant or employee from engaging in or continuing any
conduct, activity or practice relating to the Company or the Subsidiary. The
Company and the Subsidiary have been in compliance with all of the terms and
requirements of each Governmental Order to which it, or any of the assets owned
or used by the Company

39

--------------------------------------------------------------------------------




or the Subsidiary, as applicable, is or has been subject. Neither the Company
nor the Subsidiary has received any notice from any Governmental Authority or
any other Person regarding any actual or alleged violation of, or failure to
comply with, any term or requirement of any Governmental Order to which the
Company, the Subsidiary or any of the Assets, is or has been subject.
3.23.    Insurance. Each title, asset, fire, hazard, casualty, liability
(including product liability), life, worker’s compensation or other insurance or
indemnity policy owned or held by the Company or the Subsidiary with respect to
the Business (each a “Liability Policy”): (a) is in full force and effect and,
to the Knowledge of Sellers, enforceable against the insurer; (b) is sufficient
for compliance by the Company and the Subsidiary with all Legal Requirements and
all Contractual Obligations to which the Company and the Subsidiary is a party;
and (c) has the coverage amounts and policy expiration dates set forth on
Schedule 3.23. The Company and the Subsidiary have complied with the provisions
of each Liability Policy in all material respects and has paid all premiums
required to be paid thereunder. Schedule 3.23 also sets forth current and
pending claims with respect to each Liability Policy. There are no outstanding
or threatened claims that could reasonably be expected to exhaust current
insurance coverage limits. To the Knowledge of Sellers, the Company’s and the
Subsidiary’s insurers are solvent and financially able to pay claims. Neither
the Company nor the Subsidiary has received any notice of cancellation of,
premium increase with respect to, or alteration of coverage under, any of such
Liability Policies. All premiums due on such Liability Policies have either been
paid or, if not yet due, accrued. No notice of cancellation or termination or
non-renewal has been received with respect to any such policy.
3.24.    No Brokers. Except as set forth in Schedule 3.24, neither the Company
nor the Subsidiary has any Liability to any broker, finder or agent in
connection with the Contemplated Transactions, other than Seller Transaction
Expenses.
3.25.    Regulatory Matters. The Company has, to the extent applicable, been in
compliance with Legal Requirements that are under the jurisdiction of the United
States Food and Drug Administration (the “FDA”) and any other Governmental
Authority.
3.26.    Product and Service Warranty and Product and Service Liability.    
3.26.1.    There are no product warranty, product liability, service warranty,
service liability or other tort claims pending or, to the Knowledge of Sellers,
threatened, against the Company or the Subsidiary. Schedule 3.26.1 sets forth as
of the date hereof a true, correct, and complete summary of material product
warranty, product liability or other tort claims made against the Company or the
Subsidiary within the past five (5) years.
3.26.2.    Each product sold or otherwise delivered, and each service sold or
otherwise provided, in each case, by the Company and the Subsidiary has been in
conformity with all applicable contractual commitments and all warranties.
Neither the Company nor the Subsidiary has any Liability for replacement or
repair of any such products or other damages in connection therewith (subject
only to the

40

--------------------------------------------------------------------------------




reserve for product warranty claims set forth in the Financial Statements), or
for any new performance or replacement services or other damages in connection
therewith (subject only to the reserve, if any, for service warranty claims set
forth in the Financial Statements). No product or service provided,
manufactured, sold, leased or delivered, as applicable, by the Company or the
Subsidiary is subject to any guaranty, warranty or other indemnity beyond the
applicable standard terms and conditions of sale, lease or service.
Schedule 3.26.2 sets forth true, correct, and complete copies of the standard
terms and conditions of sale, lease or service of the Company and the
Subsidiary.
4.    REPRESENTATIONS AND WARRANTIES CONCERNING SELLERS.      Each Seller,
severally and not jointly, and solely with respect to such Seller, represents
and warrants to Buyer, as of the Effective Date, as follows:
4.1.    Power and Authorization. This Agreement has been duly executed and
delivered by such Seller and (assuming due execution and delivery by the other
parties hereto) is a legal, valid, and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally and by the availability of equitable
remedies.
4.2.    Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), or in respect of, or filing with, any
Governmental Authority (other than in connection with the HSR Act and applicable
Other Antitrust Laws) is required for, or in connection with, the valid and
lawful authorization, execution, delivery, and performance by such Seller of
this Agreement or the consummation of the Contemplated Transactions by such
Seller.
4.3.    Noncontravention. Neither the execution, delivery, and performance by
such Seller of this Agreement nor the consummation of the Contemplated
Transactions will: (a) violate any provision of any Legal Requirement applicable
to such Seller; (b) result in a breach or violation of, or default (or an event
that, with notice or the lapse of time or both, would become a default) under,
or the material loss of a benefit, or material increase in any fee, liability or
obligation under, any material Contractual Obligation of such Seller; or (c)
require any authorization, consent or approval of, or notice to, any Person
under any material Contractual Obligation of such Seller.
4.4.    No Brokers. Except as set forth in Schedule 3.24, such Seller has no
Liability to any broker, finder or agent with respect to the Contemplated, other
than the Seller Transaction Expenses.
4.5.    Title. Such Seller is the record and beneficial owner of the Shares set
forth opposite such Seller’s name on EXHIBIT A and has good and marketable title
to the Shares, free and clear of all Encumbrances except those imposed by
applicable securities laws and the Company’s and the Subsidiary’s Governing
Documents. Immediately following the Closing, Buyer will be the record and
beneficial owner of the Shares in, and have good and

41

--------------------------------------------------------------------------------




marketable title to such Shares, free and clear of all Encumbrances except as
are imposed by applicable securities laws and the Company’s and the Subsidiary’s
Governing Documents.
5.    REPRESENTATIONS AND WARRANTIES CONCERNING BUYER.     Buyer represents and
warrants to Sellers as follows:
5.1.    Organization and Good Standing. Buyer is duly organized, validly
existing, and in good standing under the applicable laws of the state of its
formation, organization or incorporation.
5.2.    Power and Authorization. The execution, delivery, and performance by
Buyer of this Agreement and each Ancillary Agreement to which Buyer is a party
and the consummation of the Contemplated Transactions are within the power and
authority of Buyer and have been duly authorized by all necessary action on the
part of Buyer. This Agreement and each Ancillary Agreement to which Buyer is a
party has been duly executed and delivered by Buyer and (assuming due execution
and delivery by the other parties hereto and thereto) is a legal, valid, and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by the availability of equitable remedies.
5.3.    Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), or in respect of, or filing with, any
Governmental Authority (other than in connection with the HSR Act and applicable
Other Antitrust Laws) is required for, or in connection with, the valid and
lawful authorization, execution, delivery, and performance by Buyer of this
Agreement or the consummation of the Contemplated Transactions by Buyer.
5.4.    Noncontravention. Neither the execution, delivery, and performance by
Buyer of this Agreement nor the consummation of the Contemplated Transactions
will: (a) violate any provision of any Legal Requirement applicable to Buyer;
(b) result in a breach or violation of, or default (or an event that, with
notice or the lapse of time or both, would become a default) under, or the
material loss of a benefit, or material increase in any fee, liability or
obligation under, any material Contractual Obligation of Buyer; or (c) require
any authorization, consent or approval of, or notice to, any Person under any
material Contractual Obligation of Buyer.
5.5.    Availability of Funds. Buyer has cash available or has existing
committed borrowing facilities (“Financing”) which are sufficient to enable it
to consummate the Contemplated Transactions and the Ancillary Agreements. Copies
of the documents governing any such facilities have been made available to
Sellers prior to the date hereof. The Financing will be available to Buyer on a
timely basis to consummate the Contemplated Transactions and the Ancillary
Agreements, and to Buyer’s knowledge, there is no fact or circumstance that
would cause the Financing to be unavailable on such basis.

42

--------------------------------------------------------------------------------




5.6.    Brokers. Buyer does not have any Liability to pay any fees or
commissions to any broker, finder or similar agent with respect to this
Agreement, the Ancillary Agreements or the Contemplated Transactions.
5.7.    Antitrust. As of the Effective Date, to Buyer’s knowledge, no fact or
circumstance exists, including any current holding and transaction under
consideration by Buyer and its Affiliates, which would reasonably be expected to
prevent or delay any filings or approvals required under the HSR Act or
applicable Other Antitrust Laws.
5.8.    Litigation. Except under the HSR Act and applicable Other Antitrust
Laws, there are no Actions, pending or, to Buyer’s knowledge, threatened in
writing against Buyer that: (a) challenges or seeks to enjoin, alter or
materially delay the consummation of any of the Contemplated Transactions; or
(b) would reasonably be expected to prevent or materially delay the Contemplated
Transactions.
5.9.    Unregistered Securities. Buyer has been advised that the Shares have not
been registered under the Securities Act or any state securities laws and,
therefore, cannot be resold unless they are registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration requirements is available.
5.10.    No Resale or Distribution. Buyer is purchasing the Shares to be
acquired hereunder for its own account and not with a view to, or for resale in
connection with, the distribution thereof in violation of the Securities Act.
5.11.    Business Experience. Buyer has such knowledge and experience in
financial and business matters that Buyer is capable of evaluating the merits
and risks of such investment, is able to incur a complete loss of such
investment and is able to bear the economic risk of such investment for an
indefinite period of time.
5.12.    Accredited Investor. Buyer is an accredited investor as that term is
defined in Regulation D under the Securities Act.
6.    COVENANTS.    
6.1.    Conduct of Business.
6.1.1.    Except as required by Legal Requirement or with the prior written
consent of Buyer, which shall not be unreasonably conditioned, withheld or
delayed, during the period commencing on the Effective Date and ending on the
earlier of the Closing or the termination of this Agreement in accordance with
its terms, Sellers will cause the Company and the Subsidiary to carry on their
respective businesses in the Ordinary Course of Business and, to the extent
consistent therewith, to use their commercially reasonable efforts to keep
available the services of its current employees and preserve its rights,
franchises, goodwill, and business relationships with customers, suppliers,
lenders, distributors, regulators and other Persons with which it has business
relationships.

43

--------------------------------------------------------------------------------




6.1.2.    Except as required by Legal Requirement or with the prior written
consent of Buyer, which shall not be unreasonably conditioned, withheld or
delayed, during the period commencing on the Effective Date and ending on the
earlier of the Closing Date and the termination of this Agreement in accordance
with its terms, Sellers will not, and will cause the Company and the Subsidiary
not to, take any action or enter into any transaction that would require
disclosure under Schedule 3.8 or authorize or enter into any Contractual
Obligation to take any action or enter into any transaction that would require
disclosure under Schedule 3.8, to the extent that such action or transaction
could reasonably be expected to have an adverse effect on the Company or Buyer
following the Closing. Notwithstanding the foregoing, during the period
commencing on the Effective Date and ending on the earlier of the Closing Date
and the termination of this Agreement in accordance with its terms, Sellers may,
and may cause the Company to, use any available Cash to pay outstanding Debt of
the Company.
6.2.    Releases. Effective as of the Closing, each Seller, on behalf of such
Seller and such Seller’s respective Affiliates, beneficiaries, heirs and their
respective successors and assigns (each a “Releasor”), hereby releases, remises,
acquits, waives, and forever discharges, irrevocably and unconditionally, the
Company, the Subsidiary, Buyer, and their respective representatives and
Affiliates (that currently exist or may exist in the future), successors, and
assigns, and their present and former directors, managers, officers,
shareholders, members, employees, agents, attorneys, representatives,
beneficiaries, heirs, successors, and assigns (each a “Releasee”), from, against
and with respect to all Actions, accounts, agreements, causes of action,
complaints, charges, claims, covenants, contracts, costs, damages, demands,
debts, defenses, duties, expenses, executions, fees, injuries, interest,
judgments, Liabilities, Losses, obligations, penalties, promises,
reimbursements, remedies, suits, sums of money and torts of any kind and nature
whatsoever, whether in law, equity or otherwise, direct or indirect, fixed or
contingent, foreseeable or unforeseeable, liquidated or unliquidated, known or
unknown, matured or unmatured, absolute or contingent, determined or
determinable, that such Releasor, such Releasor’s heirs, beneficiaries,
successors, assigns and Affiliates, or anyone claiming through or under such
Releasor, ever had, now has, or may hereafter have or acquire, against the
Releasees for or by reason of any matter, cause or thing whatsoever occurring on
or prior to the Closing Date, excluding all rights and claims: (a) for
indemnification as an officer or director of the Company with respect to matters
arising prior to the Closing (solely to the extent such matters were taken in
such Releasor’s capacity as an officer or director, as the case may be); (b)
pursuant to this Agreement or the Ancillary Agreements, as the case may be; and
(c) among the Sellers to the extent otherwise provided in the Termination of
Shareholders’ Agreement.
6.3.    Directors and Officers.
6.3.4.    Buyer agrees that all rights, other than those released pursuant to
Section 6.2, to indemnification, advancement of expenses and exculpation from
liabilities for acts or omissions occurring prior to the Closing now existing in
favor

44

--------------------------------------------------------------------------------




of any present or former director or officer of the Company or the Subsidiary,
whether pursuant to Legal Requirement, Governing Documents of the Company, the
Subsidiary or otherwise, will remain obligations of the Company and will survive
the Closing and continue in full force and effect in accordance with their
terms.
6.3.5.    For the six (6) year period commencing on the Closing Date, Buyer
shall maintain in effect, through an extended reporting period endorsement, the
Company’s and the Subsidiary’s current directors’ and officers’ liability
insurance covering acts or omissions occurring at or prior to the Closing Date
with respect to those persons who are currently covered by the Company’s and the
Subsidiary’s directors’ and officers’ liability insurance policy on the same
terms and scope with respect to such coverage, and amount, for such individuals
(the “D&O Tail Policy”). Buyer will maintain the D&O Tail Policy in full force
and effect, and continue to honor the obligations thereunder. The cost to bind
the D&O Tail Policy shall be a Seller Transaction Expense.
6.3.6.    Sellers and Buyer hereby acknowledge and agree that from and after the
Closing each of the present and former directors and officers of the Company and
the Subsidiary shall be an express third-party beneficiary of this Section 6.3.
The rights of such directors and officers under this Section 6.3 shall be in
addition to any rights such directors and officers may have under the Governing
Documents of the Company and the Subsidiary or under any applicable Legal
Requirement.
6.4.    Confidentiality.
6.4.1.    Each Seller hereby agrees that such Seller will not, and that such
Seller will cause its representatives and Affiliates not to, at any time on or
after the Effective Date, directly or indirectly, without the prior written
consent of Buyer (such consent not to be unreasonably withheld, conditioned, or
delayed), disclose or use, any Confidential Information (except in the case of
such disclosure or use of such information in the ordinary course of performing
such Seller’s duties for the sole benefit of the Company or the Subsidiary or at
the written request of Buyer and the Company or Subsidiary); provided, however,
that the information subject to the foregoing provisions of this sentence will
not include: (a) any information generally available to, or known by, the public
(other than as a result of disclosure in violation hereof); or (b) any
information that becomes available on a non-confidential basis from a source
that is not prohibited from disclosing such information by any legal,
contractual or fiduciary obligations; and provided, further, that the provisions
of this Section 6.4.1 will not prohibit any retention of copies of records or
disclosure: (i) required by any applicable Legal Requirement so long as
reasonable prior notice of such disclosure is given to the Company and Buyer and
a reasonable opportunity is afforded the Company or Buyer to contest such
disclosure; or (ii) made in connection with the enforcement of any right or
remedy relating to this Agreement or the Contemplated Transactions.

45

--------------------------------------------------------------------------------




6.4.2.    Notwithstanding the foregoing, each Seller and its representatives and
Affiliates may disclose to any and all Persons, without limitation of any kind,
the tax treatment and tax structure of and strategies relating to the
Contemplated Transactions and all materials of any kind (including opinions or
other tax analyses) that are provided to such Seller relating to such tax
treatment, tax strategies, and tax structure, all as contemplated by Treasury
Regulation Section 1.6011-4(b)(3)(ii).
6.5.    Publicity. No public announcement or disclosure may be made by any party
with respect to the subject matter of this Agreement or the Contemplated
Transactions without the prior written consent of both Buyer and the Seller
Representatives immediately following the Closing; provided, however, that the
provisions of this Section 6.5 will not prohibit any disclosure: (a) by Buyer to
its equityholders to the extent customarily provided to current or prospective
equityholders, or the posting of a news release regarding the Contemplated
Transactions on Buyer’s website; (b) required by any applicable Legal
Requirements or stock exchange requirements (based upon the reasonable advice of
counsel); (c) any disclosure made to the extent required in connection with the
enforcement of any right or remedy relating to this Agreement or the
Contemplated Transactions; or (d) any reproduction of information disclosed on
an approved public announcement pursuant to this Section 6.5.
6.6.    Antitrust Notification.
6.6.1.    Buyer, Sellers, and the Company shall in no event later than five (5)
Business Days following the execution and delivery of this Agreement, file with:
(i) the United States Federal Trade Commission (the “FTC”) and the United States
Department of Justice (the “DOJ”), the notification and report form required for
the Contemplated Transactions and any supplemental information requested in
connection therewith pursuant to the HSR Act, which forms shall specifically
request early termination of the waiting period prescribed by the HSR Act; and
(ii) any other Governmental Authority, any other filings, reports, information,
and documentation and, if required, a draft required for the transactions
contemplated hereby pursuant to any applicable Other Antitrust Laws. Buyer shall
be responsible for all filing and other similar fees payable in connection with
such filings and any local counsel fees.
6.6.2.    Buyer, Sellers, and the Company shall use their commercially
reasonable efforts to promptly obtain any clearance required under the HSR Act,
and if applicable, any Other Antitrust Laws for the consummation of this
Agreement and the Contemplated Transactions and shall keep each other apprised
of the status of any communications with, and any inquiries or requests for
additional information from the FTC or DOJ and any other Governmental Authority
and shall comply promptly with any such inquiry or request. Prior to the
Closing, Buyer shall not, and shall cause its Affiliates not to undertake
anything, including entering into any transaction, that would reasonably be
expected to prevent or delay the expiration of the initial waiting period under
the HSR Act or applicable Other Antitrust Laws.

46

--------------------------------------------------------------------------------




6.6.3.    The Parties hereto commit to instruct their respective counsel to
cooperate with each other and use commercially reasonable efforts to facilitate
and expedite the identification and resolution of any issues arising under the
HSR Act or any applicable Other Antitrust Laws at the earliest practicable
dates. Such commercially reasonable efforts and cooperation include counsel’s
undertaking: (a) to keep each other appropriately informed of communications
from and to personnel of the FTC or DOJ and any other Governmental Authority;
and (b) to confer with each other regarding appropriate contacts with and
response to personnel of such FTC, DOJ, and any other Governmental Authority.
Neither Buyer, Sellers, nor the Company shall participate in any meeting or
discussion with the FTC or DOJ and any other Governmental Authority with respect
of any such filings, applications, investigation or other inquiry without giving
the other party prior notice of the meeting or discussion and, to the extent
permitted by the FTC or DOJ and any other Governmental Authority, the
opportunity to attend and participate in such meeting or discussion (which, at
the request of either Buyer, Sellers or the Company shall be limited to outside
antitrust counsel only). Buyer, Sellers, and the Company shall each approve the
content of any presentations, white papers or other written materials to be
submitted to the FTC or DOJ and any Other Governmental Authority in advance of
any such submission.
6.6.4.    Without limiting the generality of Buyer’s undertaking pursuant to
this Section 6.6, Buyer shall promptly take or cause to be taken reasonable best
efforts to obtain any clearance required under the HSR Act and, if applicable,
any applicable Other Antitrust Laws for the consummation of the transactions
contemplated by this Agreement, including reasonable best efforts to avoid the
entry of, or to have vacated or terminated, any Order (whether temporary,
preliminary or permanent) related to the HSR Act or any applicable Other
Antitrust Laws that would prevent the consummation of the transactions
contemplated by this Agreement; provided, however, that Buyer shall not be
required to commence or defend any legal proceeding or to divest, dispose of or
hold separate any assets to secure clearance or approval under the HSR Act or
any other Antitrust Law.
6.7.    Further Assurances. During the time between the Effective Date and the
Closing Date, upon the request of the Company, Buyer or Sellers, each of the
Parties will do, execute, acknowledge, and deliver all such further acts,
assurances, deeds, assignments, transfers, conveyances, and other instruments
and papers as may be reasonably required or appropriate to carry out the
Contemplated Transactions.
6.8.    Restrictions on Transfers. Each Seller hereby agrees not to transfer,
assign or pledge, directly or indirectly, by operation of law or otherwise, any
of his, her or its Shares (other than the sale of such Shares pursuant to this
Agreement) during the period from the Effective Date through and including the
Closing. The Company hereby agrees not to transfer, assign or pledge, directly
or indirectly, by operation of law or otherwise, any of the Company’s Equity
Interests held in the Subsidiary during the period from the Effective Date
through and including the Closing. Any such attempted transfer, assignment or
pledge during

47

--------------------------------------------------------------------------------




such period will not be effective, and Sellers shall cause the Company, or the
Company shall cause the Subsidiary, as the case may be, not to record such
transfer, assignment or pledge in the stock transfer records of the Company or
the Subsidiary, as the case may be.
6.9.    Seller Representatives.
6.9.3.    Each Seller irrevocably appoints James G. Baxter and Harvey Kimmel
(the “Seller Representatives”) with power of designation and assignment as his,
her or its true and lawful attorneys-in-fact and agents with full power of
substitution, to act solely and exclusively on behalf of, and in the name of,
such Seller with the full power, without the consent of such Seller, to exercise
as the Seller Representatives in their sole discretion deem appropriate by joint
written action, the powers which such Seller could exercise under the provisions
of this Agreement or the Ancillary Agreements and to take all actions necessary
or appropriate in the judgment of the Seller Representatives in connection with
this Agreement and the Ancillary Agreements which shall include the power and
authority to amend, modify or waive any provision of this Agreement or the
Ancillary Agreements and to execute, deliver, and accept such waivers and
consents and any and all notices, documents, certificates or other papers to be
delivered in connection with this Agreement and the Ancillary Agreements and the
consummation of the Contemplated Transactions as the Seller Representatives, in
their sole discretion, may deem necessary or desirable. The appointment and
power of attorney granted by each Seller to the Seller Representatives shall be
deemed coupled with an interest and all authority conferred hereby shall be
irrevocable whether by death or incapacity of any such Seller or the occurrence
of any other event or events. The Seller Representatives shall keep the Sellers
reasonably informed with respect to any material indemnification claims or other
material developments arising out of their duties pursuant to this Agreement.
The Seller Representatives, in their capacities as such, shall treat Sellers
equally (and not take any action that disproportionately affects any one Seller)
in connection with the administration of their duties under this Agreement and
the Ancillary Agreements. The Seller Representatives shall not terminate this
Agreement or consent to any material waiver, modification or amendment to this
Agreement without the consent of Sellers who hold not less than 75% of the
Shares immediately prior to Closing.
6.9.4.    Each Seller acknowledges and agrees that the Seller Representatives
will not be liable to Sellers for any act done or omitted hereunder as the
Seller Representatives while acting in good faith and in the exercise of
reasonable judgment, and any act done or omitted pursuant to the advice of
counsel will be conclusive evidence of such good faith. Sellers will severally
and not jointly indemnify the Seller Representatives and hold them harmless
against any Losses incurred without gross negligence or bad faith on the part of
the Seller Representatives and arising out of or in connection with the
acceptance or administration of their duties under this Agreement and the
Ancillary Agreements. Notwithstanding the foregoing: (a) with respect to the
Baxter Affiliates, each Baxter

48

--------------------------------------------------------------------------------




Affiliate will be, solely among the Baxter Affiliates, jointly and severally
liable for any monetary indemnification claim pursuant to this Agreement for
which any Baxter Affiliate is responsible; (b) with respect to the Kimmel
Affiliates, each Kimmel Affiliate will be, solely among the Kimmel Affiliates,
jointly and severally liable for any monetary indemnification claim pursuant to
this Agreement for which any Kimmel Affiliate is responsible; and (c) with
respect to the Kleiman Affiliates, each Kleiman Affiliate will be, solely among
the Kleiman Affiliates, jointly and severally liable for any monetary
indemnification claim pursuant to this Agreement for which any Kleiman Affiliate
is responsible.
6.9.5.    Sellers will reimburse the Seller Representatives for their pro rata
share, of any out-of-pocket, independent, third-party fees and expenses
(including fees and expenses of counsel, accountants, and other advisors)
incurred by the Seller Representatives that arise out of or are in connection
with the acceptance or administration of the Seller Representatives’ duties
under this Agreement and the Ancillary Agreements. If not paid directly by
Sellers to the Seller Representatives, any such amounts may be paid by the
Seller Representatives from the funds available in the Expense Fund; provided,
that while this Section 6.9.3 allows the Seller Representatives to use the funds
available in the Expense Fund, this does not relieve Sellers from their
obligation to promptly reimburse the Seller Representatives for any reimbursable
amounts in excess of the Expense Fund Amount, nor does it prevent the Seller
Representatives from seeking any remedies against Sellers available to them
pursuant to applicable law. Sellers acknowledge and agree that the indemnities
provided in Section 6.9 will survive the resignation or removal of the Seller
Representatives or the termination of this Agreement. As soon as practicable
following the completion of the Seller Representatives’ responsibilities (as
determined by the Seller Representatives in their reasonable discretion), the
Seller Representatives will distribute or will cause to be distributed the
remaining balance of the Expense Fund to each Seller on a pro rata basis
determined as of the Closing Date.
6.9.6.    If one of the Seller Representatives dies, becomes incapacitated or
resigns, the other Seller Representative may solely exercise all rights of the
Seller Representatives hereunder. If both of the Seller Representatives die,
become incapacitated or resign, Sellers (including the estates of any deceased
Sellers) shall duly elect two (2) replacement Seller Representatives by vote of
holders of a majority of Shares held prior to Closing.
6.10.    Company’s 401(k) Plan Termination; IRS Filings. The Company will
terminate the Company’s 401(k) Plan effective one (1) day prior to the Closing,
to be contingent on the Closing, in accordance with the provisions of the
Company’s 401(k) Plan, and will provide notice of the termination to plan
participants, beneficiaries, the trustee and other appropriate service
providers. Furthermore, as soon as practicable following the Closing, Buyer will
cause the Company (at Buyer’s sole cost and expense) to prepare and file with
the IRS an Application for Determination for Terminating Plan on Form 5310, and

49

--------------------------------------------------------------------------------




prepare and file all other information required to be submitted in connection
therewith, in accordance with applicable IRS requirements, including
requirements concerning Notices to Interested Parties; provided that if a
submission to the IRS is necessary under the Voluntary Correction with the
Internal Revenue Service Approval Program (“VCP”) of the Employee Plan
Compliance Resolution System with respect to the Company’s 401(k) Plan, such
submission (including the preparation and filing of all other information
required to be submitted in connection therewith, in accordance with applicable
IRS requirements) will be at the sole cost and expense of the Seller
Representatives. The Company will provide the Seller Representatives with a
reasonable opportunity to review the filings before making such filings. The
Company will cause proper administration of the Company’s 401(k) Plan to
continue during the pendency of the IRS determination request, and will take all
such other actions as may be reasonably necessary to obtain a favorable
determination letter from the IRS. Upon receipt of a favorable determination
letter, the Company will oversee termination distributions from the Company’s
401(k) Plan, in accordance with the terms of the Company’s 401(k) Plan. The
Seller Representatives will provide such cooperation and assistance to Buyer as
Buyer may reasonably request with respect to foregoing matters. The Company will
perform its obligations pursuant to this Section 6.10 at the Seller
Representatives’ sole cost and expense, in the Seller Representatives’ capacity
as such and on behalf of Sellers.
6.11.    Buyer’s 401(k) Plan. Buyer maintains a qualified defined contribution
plan with a cash-or-deferred arrangement under Code Section 401(k) (the “Buyer’s
401(k) Plan”). After the Company has received a favorable determination letter
from the IRS on the Form 5310 filed as provided in Section 6.11 of this
Agreement, Buyer shall cause Buyer’s 401(k) Plan to be amended to permit Buyer’s
401(k) Plan to accept the rollover of an asset consisting of a loan to a
participant in the Company’s 401(k) Plan, but only if such participant is a
current employee of Buyer or the Company and the loan is not the only asset
rolled over to Buyer’s 401(k) Plan by such employee.
6.12.    Non-Competition; Non-Solicitation.
6.12.19.    Non-Competition. For the period commencing on the Closing Date and
ending on the five (5) year anniversary of the Closing Date (the “Restricted
Period”), each Seller will not, directly or indirectly, (i) enter into, be
employed by, engage in, consult, manage or otherwise participate in the
operation of any business which competes with the Company, the Subsidiary or the
Business (as conducted by the Company, the Subsidiary or Buyer) within the
Restricted Territory, (ii) solicit customers, business, patronage or orders for,
or sell, any products or services in competition with, or for any business that
competes with, the Company, the Subsidiary or the Business (as conducted by the
Company, the Subsidiary or Buyer) within the Restricted Territory, (iii) divert,
entice or otherwise take away any customers, business, patronage or orders of
the Company, the Subsidiary or Buyer, or attempt to do so or (iv) promote or
assist, financially or otherwise, any person engaged in any business which
competes with the Company, the Subsidiary or the Business (as conducted by the
Company, the Subsidiary or Buyer) within the

50

--------------------------------------------------------------------------------




Restricted Territory. Nothing contained in this Section 6.12 will prohibit any
Seller from acquiring or holding at any one time a passive Investment of less
than two percent (2%) of the outstanding shares of capital stock of any publicly
traded corporation that may compete with Buyer within the Restricted Territory,
or engaging in professional services in the ordinary course of business (such as
legal, accounting or investment banking) for clients engaged in the Business.
For purposes of this Section 6.12, Buyer will also include any Affiliate of
Buyer.
6.12.20.    Non-Solicitation. During the Restricted Period, each Seller will
not, directly or indirectly, at any time solicit or induce or attempt to solicit
or induce or hire or attempt to hire any employee, sales representative, agent
or consultant of the Company, the Subsidiary, Buyer, or any of their respective
Affiliates, to terminate their employment, representation or other association
with the Company, the Subsidiary, Buyer, or any of their respective Affiliates,
without obtaining written consent of Buyer prior to such solicitation or
inducement.
6.12.21.    Acknowledgment and Relief. Each Seller acknowledges that (i) its
obligations under this Section 6.12 are reasonable in the context of the nature
of the business conducted by the Company, the Subsidiary and Buyer and the
competitive injuries likely to be sustained by the Company, the Subsidiary and
Buyer if such Seller were to violate such obligations, (ii) the covenants in
this Section 6.12 are adequately supported by consideration from Buyer for the
benefit of Buyer, the Company and the Subsidiary after the Closing Date and
(iii) the foregoing makes it necessary and reasonable for the protection of the
Company, the Subsidiary and Buyer that no Seller compete with Buyer, the Company
or the Subsidiary for the Restricted Period contained herein. Accordingly, each
Seller acknowledges and agrees that the remedy at law available to the Company,
the Subsidiary and Buyer for breach of such Seller’s obligations under this
Section 6.12 would be inadequate; therefore, in addition to any other rights or
remedies that Buyer may have at law or in equity, temporary and permanent
injunctive relief may be granted in any Action which may be brought to enforce
any provision contained in this Section 6.12 without the necessity of proof of
actual damage. If it is judicially determined that any Seller has violated this
Section 6.12, then the period applicable to each obligation that such Seller has
been determined to have violated will automatically be extended by a period of
time equal in length to the period during which such violation or violations
occurred.
6.12.22.    Other Agreements. The obligations and restrictions set forth in this
Section 6.12 are in addition to the provisions of any employment or other
agreement of each Seller that may be entered into from time to time and
addresses the same or similar subject matter covered by this Section 6.12.
6.13.    Acquisition Proposals.      Neither the Company (on behalf of itself
and the Subsidiary) nor any Seller shall, and neither the Company (on behalf of
itself and the Subsidiary) nor any Seller shall authorize or permit any officer,
director, manager or

51

--------------------------------------------------------------------------------




employee of the Company, the Subsidiary or any Seller, or any of their
respective Affiliates or Representatives to, directly or indirectly,
(a) solicit, initiate or encourage any Acquisition Proposal, (b) consider,
accept or enter into any Contract with respect to any Acquisition Proposal, or
(c) participate in any discussions or negotiations regarding, or furnish to any
Person any information with respect to, or take any other action to facilitate
any inquiries or the making of any proposal that constitutes, or may reasonably
be expected to lead to, any Acquisition Proposal. The Seller Representatives
shall promptly advise Buyer orally and in writing of any Acquisition Proposal or
any inquiry with respect to or which could lead to any Acquisition Proposal and
the identity of the Person making any such Acquisition Proposal or inquiry and
the material terms thereof.
6.14.    GEPCO International.      Effective as of no later than one (1) day
prior to the Closing, the Company shall sell or distribute all of the Equity
Interests the Company holds in the Subsidiary to the Sellers or have completed
the dissolution and liquidation of the Subsidiary.
6.15.    Environmental Insurance Policy.     On or prior to the Closing, the
Company shall have obtained a binder for a pollution legal liability policy with
respect to the Real Property, with terms no less favorable than those set forth
on EXHIBIT F, with coverage in the amount of no less than $10,000,000 and a
deductible no greater than $500,000 (the “Environmental Insurance Policy”). The
cost to bind the Environmental Insurance Policy shall be a Seller Transaction
Expense and is not expected to exceed $150,000.
6.16.    Insurance Matters.     Prior to the Closing, the Company may assign the
benefit of any current Company “key man” or “buy-sell” insurance policies to the
beneficiary designated therein (or his designee), without any compensation paid
therefor, or shall terminate such policies prior to the Closing.
6.17.    BIRT Refund; Life Insurance Refund.      Buyer and Sellers acknowledge
and agree that (a) following the Closing, the Company may be entitled to a
refund from the relevant Governmental Authority with respect to the BIRT (the
“BIRT Refund”) and that an estimate of the BIRT Refund will be included in the
Working Capital included in the Closing Account Statement (the “Estimated BIRT
Refund”) and (b) the life insurance policies set forth on Schedule 6.17, which
are not assigned by the Company prior to Closing, will be terminated as of the
Closing, the Company may be entitled to a refund of a portion of the amount of
the prepaid premium for such life insurance policies (the “Life Insurance
Refund”) and an estimate of the Life Insurance Refund will be included in the
Working Capital included in the Closing Account Statement (the “Estimated Life
Insurance Refund”). If the BIRT Refund is not received by the Company within
twelve (12) months of the Closing Date, or if the amount of the BIRT Refund
received by the Company is less than the amount of the Estimated BIRT Refund,
Buyer and the Seller Representatives will promptly execute and deliver to the
Escrow Agent a joint written instruction authorizing a disbursement from the
Escrow Amount to Buyer in the amount of the BIRT Refund or in the amount equal
to the amount by which the BIRT Refund is less than the Estimated BIRT Refund,
as applicable, in each case, in accordance with the terms of the Escrow
Agreement.

52

--------------------------------------------------------------------------------




If the amount of the Life Insurance Refund received by the Company is less than
the amount of the Estimated Life Insurance Refund, Buyer and the Seller
Representatives will promptly execute and deliver to the Escrow Agent a joint
written instruction authorizing a disbursement from the Escrow Amount to Buyer
in the amount equal to the amount by which the Life Insurance Refund is less
than the Estimated Life Insurance Refund in accordance with the terms of the
Escrow Agreement.
6.18.    Dataroom Disk.     Prior to the date hereof, the Company has delivered
to Buyer, on one or more CD-Rom disks, a complete and accurate electronic copy
of the transaction dataroom as of June 12, 2015 (the “Dataroom Disk”). Inclusion
of any item on the Dataroom Disk (or attachment to a Disclosure Schedule) shall
constitute “delivery” or “making available” within the meaning of this
Agreement.
6.19.    Compliance Matters.     From the date hereof until the Closing, the
Company shall use commercially reasonable efforts to: (a) cure the
non-compliances with Environmental Laws, (b) remediate the Hazardous Substances
identified prior to the Closing Date in the area of the 6,000-gallon tank, and
(c) abate the damaged asbestos-containing materials identified in the Vertex
Report dated June 10, 2015, in each case, as further described in Schedule 6.19,
and to the extent required by applicable Environmental Laws and as necessary to
achieve the Applicable Standard (“Environmental Undertakings”). Prior to the
Closing, the Company will provide evidence reasonably satisfactory to Buyer that
the Environmental Undertakings have been cured, remediated or abated, in each
case, in accordance with applicable Environmental Laws. To the extent that the
Environmental Undertakings have not been cured, remediated or abated prior to
the Closing, a reasonable estimate mutually acceptable to Buyer, on the one
hand, and the Seller Representatives, on the other hand, of the remaining costs
and expenses to be incurred by the Company or Buyer at or following the Closing
in connection with the Environmental Undertakings shall be included as current
liabilities for purposes of the calculation of Working Capital as of the Closing
to the extent that the Company or Buyer would not receive coverage (without
giving effect to the insurance policy deductible) as a result of a claim
properly asserted under the Environmental Insurance Policy. From and after the
Closing, Buyer shall cause the Company to use commercially reasonable efforts
to: (i) cooperate with Sellers and execute any documentation that is necessary
to achieve the Applicable Standard, including any documentation associated with
engineering or institutional controls and (ii) cause the Company to timely make
and pursue all claims under the Environmental Insurance Policy with respect to
the Environmental Undertakings.
6.20.    Oil Tank.     Within ten (10) business days after the date hereof, the
Company shall obtain a qualified contractor quote to convert the Company
premises from oil heat to natural gas heat (the “Conversion Cost Estimate”) and
provide such information to Buyer. Unless Buyer notifies Seller Representatives
in writing that it prefers to convert the premises to natural gas, the Company
shall use commercially reasonable efforts to restore the 6,000-gallon oil tank
to operational condition. In the event (i) Buyer elects conversion to natural
gas or (ii)  such tank is not restored to operational condition prior to the
Closing, an amount equal to the Conversion Cost Estimate shall be included as a
current liability for

53

--------------------------------------------------------------------------------




purposes of the calculation of Working Capital as of the Closing and Buyer shall
thereafter be responsible for the restoration of heat to the Company premises,
including all costs relating thereto.
7.    CONDITIONS TO CLOSING.
7.1.    Conditions to Obligations of Buyer and Sellers.      The obligations of
Buyer and Sellers to consummate the Contemplated Transactions are subject to the
satisfaction on or prior to the Closing Date of the following conditions:
7.1.1.    No temporary restraining order, preliminary or permanent injunction or
other Order and no Action shall be in effect or have been instituted or
threatened enjoining, prohibiting or otherwise preventing, or seeking to enjoin,
prohibit or otherwise prevent the consummation of the Contemplated Transactions.
7.1.2.    No Legal Requirement shall have been enacted or shall be deemed
applicable to the Contemplated Transactions which makes the consummation of the
Contemplated Transactions illegal.
7.1.3.    The Permits of Governmental Authorities required under, or sought
pursuant to, the HSR Act or applicable Other Antitrust Laws shall have been
obtained or any applicable HSR Act or other waiting period thereunder shall have
expired or been terminated.
7.2.    Conditions to Obligations of Buyer.      The obligation of Buyer to
consummate the Contemplated Transactions is subject to the satisfaction (or
waiver in writing by Buyer in its sole discretion) of the following further
conditions:
7.2.7.    Each of the representations and warranties made by the Company and
Sellers in this Agreement shall be true and correct in all respects (in the case
of any representation or warranty containing any materiality, Material Adverse
Effect or other similar qualification) or in all material respects (in the case
of any representation or warranty without any materiality, Material Adverse
Effect or other similar qualification) when made and as of the Closing (except
those representations and warranties that address matters only as of a specified
date, which shall be true and correct as of that specified date).
7.2.8.    Sellers shall have performed or complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with at or prior to the Closing, including without limitation
delivering those deliverables required to be delivered pursuant to Section
2.2.3.
7.2.9.    Since the Effective Date there shall not have occurred and be
continuing any Material Adverse Effect.

54

--------------------------------------------------------------------------------




7.2.10.    Each of the Employment Agreements shall be in full force and effect.
7.2.11.    Buyer shall have received a certificate, dated as of the Closing Date
and signed by the Seller Representatives, that each of the conditions set forth
in Sections 7.2.1, 7.2.2, and 7.2.3 have been satisfied.
7.3.    Conditions to Obligations of Sellers.      The obligation of Sellers to
consummate the Contemplated Transactions is subject to the satisfaction (or
waiver in writing by the Seller Representatives in their sole discretion) of the
following further conditions:
7.3.3.    Each of the representations and warranties made by Buyer in this
Agreement shall be true and correct in all respects (in the case of any
representation or warranty containing any materiality, Material Adverse Effect
or other similar qualification) or in all material respects (in the case of any
representation or warranty without any materiality, Material Adverse Effect or
other similar qualification) when made and as of the Closing (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct as of that specified date).
7.3.4.    Buyer shall have performed or complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with at or prior to the Closing Date, including without limitation
delivering those deliverables required to be delivered pursuant to Section
2.2.2.
7.3.5.    Buyer shall have made the payments required to be made by Buyer at the
Closing pursuant to Section 2.3.
7.3.6.    Seller Representatives shall have received a certificate, dated as of
the Closing Date and signed by Buyer, that each of the conditions set forth in
Sections 7.3.1 and 7.3.2 have been satisfied.
8.    TERMINATION.    
8.1.    Termination Rights.      This Agreement may be terminated and the
Contemplated Transactions may be abandoned at any time prior to the Closing:
8.1.12.    by mutual written consent of Buyer and Seller Representatives;
8.1.13.    by Buyer or Seller Representatives if the Closing does not occur on
or before September 30, 2015 (the “Termination Date”); provided further that the
right to terminate this Agreement under this Section 8.1.2 shall not be
available to any Party whose breach of a representation, warranty, covenant or
agreement pursuant to this Agreement has been the cause of, or resulted in the
failure of, the Closing to occur on or before such date;

55

--------------------------------------------------------------------------------




8.1.14.    by Buyer if: (A) Sellers or the Company shall have breached any of
the covenants or agreements contained in this Agreement to be complied with by
Sellers or the Company such that the closing condition set forth in Section
7.2.2 would not be satisfied; or (B) there exists a breach of any representation
or warranty of the Company or Sellers contained in this Agreement such that the
closing condition set forth in Section 7.2.1 would not be satisfied; provided,
(1) in the case of clause (A) and (B) of this Section 8.1.3, that such breach is
not cured by Sellers or the Company, as the case may be, within ten (10)
Business Days after the Seller Representatives receive written notice of such
breach from Buyer and (2) Buyer shall not be entitled to terminate this
Agreement pursuant to clause (A) or (B) of this Section 8.1.3 if, at the time of
such termination Buyer is in breach of any representation, warranty, covenant or
other agreement contained herein in a manner that the conditions to Closing set
forth in Section 7.3.1 or Section 7.3.2, as applicable, would not been
satisfied;
8.1.15.    by Seller Representatives if: (A) Buyer shall have breached any of
the covenants or agreements contained in this Agreement to be complied with by
Buyer such that the closing condition set forth in Section 7.3.2 would not be
satisfied; or (B) there exists a breach of any representation or warranty of
Buyer contained in this Agreement such that the closing condition set forth in
Section 7.3.1 would not be satisfied; provided, (1) in the case of clause (A)
and (B) of this Section 8.1.4, that such breach is not cured by Buyer within ten
(10) Business Days after Buyer receives written notice of such breach from
Seller Representatives and (2) Seller Representatives shall not be entitled to
terminate this Agreement pursuant to this Section 8.1.4 if, at the time of such
termination any Seller or the Company is in breach of any representation,
warranty, covenant or other agreement contained herein in a manner that the
conditions to Closing set forth in Section 7.2.1 or Section 7.2.2, as
applicable, would not been satisfied; or
8.1.16.    by Buyer or Seller Representatives if a Governmental Authority shall
have issued a Governmental Order or taken any other Action, in any case having
the effect of restraining, enjoining or otherwise prohibiting, or attempting to
restrain, enjoin or otherwise prohibit, the Contemplated Transactions and such
Governmental Order or other Action is final and non-appealable.
8.2.    Notice of Termination.      The Party desiring to terminate this
Agreement pursuant to Section 8.1.2, 8.1.3, 8.1.4, or 8.1.5 shall give written
notice of such termination to the other Parties.
8.3.    Effect of Termination.      In the event of termination of this
Agreement in accordance with Section 8.1, this Agreement will forthwith become
void and have no effect, except that the provisions of Sections 6.4, 6.5, 6.9,
8, 9, and 11 will survive any termination hereof pursuant to Section 8.1;
provided, that: (a) termination pursuant to Section 8.1.3 or Section 8.1.4 shall
not relieve a defaulting or breaching Party from any Liability to the other
Parties resulting from any default or breach hereunder; and (b) nothing

56

--------------------------------------------------------------------------------




herein shall relieve any Party from Liability for any fraud, willful breach or
willful misrepresentation of this Agreement.
9.    INDEMNIFICATION.    
9.1.    Indemnification by Sellers with respect to Buyer.
9.1.7.    Several Indemnification. Without duplication of any other rights to
recovery herein and subject to the limitations set forth in this Section 9.1,
from and after the Closing, each Seller will severally and not jointly indemnify
and hold harmless Buyer and each of Buyer’s Affiliates (including, following the
Closing, the Company and the Subsidiary), and the representatives and Affiliates
of each of the foregoing Persons (each, a “Buyer Indemnified Person”), from,
against, and in respect of any and all Actions, Liabilities, Governmental
Orders, Encumbrances, losses, damages, fees, costs, expenses or amounts paid in
settlement, in each case, including reasonable attorneys’ and experts fees and
expenses (collectively, “Losses”) incurred or suffered by Buyer Indemnified
Persons, or any of them as a result of, arising out of or directly or indirectly
relating to:
(a)    any breach of, or inaccuracy in, any representation or warranty
concerning the Company or the Subsidiary in Section 3 of this Agreement;
(b)    any breach or violation of any covenant or agreement of Sellers
(including under this Section 9) in or pursuant to this Agreement;
(c)    any breach of, or inconsistency in, any representation or warranty
concerning any Seller in Section 4 of this Agreement;
(d)    any amounts with respect to the Seller Transaction Expenses or Closing
Debt of the Company or the Subsidiary that are not otherwise set forth in the
Closing Certificate;
(e)    any fraud or criminal activity by the Company, the Subsidiary or Sellers
(or any representative or Affiliate thereof);
(f)    any fines or penalties imposed by any Governmental Authority incurred or
suffered by Buyer Indemnified Persons, or any of them, at any time during the
eighteen (18)-month period following the Closing Date, with respect to any of
the matters set forth on Schedule 9.1.1(f);
(g)    to the extent incurred or suffered by Buyer Indemnified Persons, or any
of them, at any time during the eighteen (18)-month period following the Closing
Date, to the extent not covered by the Company’s workers’ compensation
insurance, any exposure by any Company employee or former employee to any
asbestos-containing materials prior to the Closing;

57

--------------------------------------------------------------------------------




(h)    to the extent incurred or suffered by Buyer Indemnified Persons, or any
of them, at any time during the eighteen (18)-month period following the Closing
Date, any cost or expense in excess of the $450,000 revised overall estimate for
basement repairs included in the Company’s 2015 capital improvement budget to
repair the basement floor to the extent required by applicable Environmental Law
and the applicable environmental covenant and plan referred to on
Schedule 9.1.1(f), Item 5; and
(i)    to the extent incurred or suffered by Buyer Indemnified Persons, or any
of them, at any time during the eighteen (18)-month period following the Closing
Date, in connection with any remediation of Hazardous Substances located in the
area of the 6,000-gallon tank to the extent required by applicable Environmental
Law or a Pennsylvania Act 2 and recycling program closure to meet the Applicable
Standard.
9.1.8.    Limitation to Several Indemnification. Notwithstanding the foregoing,
from and after the Closing: (a) with respect to the Baxter Affiliates, each
Baxter Affiliate will be, solely among the Baxter Affiliates, jointly and
severally liable for any monetary indemnification claim pursuant to this
Agreement for which any Baxter Affiliate is responsible; (b) with respect to the
Kimmel Affiliates, each Kimmel Affiliate will be, solely among the Kimmel
Affiliates, jointly and severally liable for any monetary indemnification claim
pursuant to this Agreement for which any Kimmel Affiliate is responsible; and
(c) with respect to the Kleiman Affiliates, each Kleiman Affiliate will be,
solely among the Kleiman Affiliates, jointly and severally liable for any
monetary indemnification claim pursuant to this Agreement for which any Kleiman
Affiliate is responsible.
9.1.9.    Monetary Limitations. Sellers will have no obligation to indemnify the
Buyer Indemnified Persons pursuant to Section 9.1.1(a) or Section 9.1.1(c)
unless (a) any breach or inaccuracy results in individual Losses (or a series of
related Losses) of $50,000 or more and (b) the aggregate amount of all such
Losses incurred or suffered by the Buyer Indemnified Persons exceeds $1,000,000
less any Environmental Deductible Setoff (at which point Sellers will indemnify
the Buyer Indemnified Persons only for those Losses in excess of such
deductible). Sellers’ aggregate liability for Losses in respect of all claims
for indemnification pursuant to Section 9.1.1(a), Section 9.1.1(c),
Section 9.1.1(f), Section 9.1.1(g), Section 9.1.1(h) and Section 9.1.1(i) shall
not exceed the Escrow Amount. The foregoing limitations set forth in this
Section 9.1.3 will not apply to claims for indemnification pursuant to
Section 9.1.1(a) or Section 9.1.1(c) in respect of breaches of, or inaccuracies
in, representations and warranties set forth in Sections 3.1 (Organization and
Good Standing), 3.2 (Power and Authorization), 3.5 (Capitalization), 3.15
(Taxes), 3.24 (No Brokers), 4.1 (Power and Authorization), 4.4 (No Brokers) or
4.5 (Title) (each, a “Fundamental Representation”). Notwithstanding the
foregoing, any Seller’s aggregate liability for Losses in respect of all claims
for indemnification

58

--------------------------------------------------------------------------------




pursuant to this Agreement shall not exceed the portion of the Purchase Price
received by such Seller.
9.1.10.    Other Limitations.
(a)    The amount of any Losses for which indemnification is provided under this
Section 9 and any Taxes for which indemnification is provided under Section 10.3
shall be calculated net of any duplicative amounts actually recovered by any
Buyer Indemnified Persons under insurance policies or from third Persons with
respect to such Losses. In addition, Sellers shall not be obligated to indemnify
Buyer with respect to: (i) any covenant or condition waived in writing by Buyer
on or prior to the Closing; or (ii) any Loss with respect to any matter to the
extent that the amount of such Loss was actually reflected in the calculation of
the adjustment to the Purchase Price, if any, pursuant to Section 2.4.
(b)    For purposes of this Section 9, any inaccuracy in or breach of any
representation or warranty, and the amount of Losses for which the Buyer
Indemnitees are entitled to indemnification pursuant to this Section 9, will be
determined without regard to any materiality, Material Adverse Effect or other
similar qualification contained in or otherwise applicable to such
representation or warranty.
(c)    Notwithstanding anything to the contrary herein, Sellers will have no
obligation to indemnify the Buyer Indemnified Persons for any Loss to any Buyer
Indemnified Person in connection with or as a result of a claim for such Loss
under the Environmental Insurance Policy that is covered thereunder or would be
covered thereunder but for (i) the Environmental Insurance Policy deductible or
cap or (ii) any voluntary act of the Buyer that caused an otherwise covered
claim to be excluded from coverage under the Environmental Insurance Policy From
and after the Closing Date, Buyer shall use commercially reasonable efforts to
cause the Company to timely make and pursue all claims under the Environmental
Insurance Policy with respect to Losses for which Sellers would otherwise have
an indemnification obligation in this Agreement.
9.2.    Indemnification by Buyer with respect to Sellers.
9.2.2.    Indemnification. Without duplication of any other rights to recovery
herein and subject to the limitations set forth in this Section 9.2, from and
after the Closing, Buyer will indemnify and hold harmless each Seller, each
Seller’s Affiliates, and the representatives and Affiliates of each of the
foregoing Persons (each, a “Seller Indemnified Person”), from, against, and in
respect of any and all Losses incurred or suffered by the Seller Indemnified
Persons or any of them as a result of, arising out of or directly or indirectly
relating to:

59

--------------------------------------------------------------------------------




(a)    any breach of, or inaccuracy in, any representation or warranty
concerning or made by or on behalf of Buyer in this Agreement, provided such
breach or inaccuracy results in Losses of $50,000 or more;
(b)    any breach or violation of any covenant or agreement of Buyer (including
under this Section 9.2) in or pursuant to this Agreement; and
(c)    any fraud or criminal activity by Buyer (or any representative or
Affiliate thereof).
9.3.    Time for Claims. The representations and warranties contained in this
Agreement shall survive the Closing; provided, that no claim may be made or suit
instituted seeking indemnification pursuant to Sections 9.1.1(a), 9.1.2 or
9.2.1(a) for any breach of, or inaccuracy in, any representation or warranty
unless a written notice describing such breach or inaccuracy in reasonable
detail in light of the circumstances then known to the Indemnified Party, is
provided to the Indemnifying Party:
9.3.5.    at any time within six (6) years of the Closing Date, in the case of
any breach of, or inaccuracy in, any Fundamental Representation; and
9.3.6.    at any time within eighteen (18) months of the Closing Date, in the
case of any breach of, or inaccuracy in, any other representation or warranty in
this Agreement.
9.4.    Third Party Claims.
9.4.3.    Notice of Claim. If any third party notifies an Indemnified Party with
respect to any matter (a “Third Party Claim”) that may give rise to an Indemnity
Claim against an Indemnifying Party under this Section 9, then the Indemnified
Party will promptly give written notice to the Indemnifying Party, together with
a copy of the document asserting such claim, if any; provided, however, that no
delay on the part of the Indemnified Party in notifying the Indemnifying Party
will relieve the Indemnifying Party from any obligation under this Section 9,
except to the extent such delay actually prejudices the Indemnifying Party.
9.4.4.    Assumption of Defense. The Indemnifying Party will be entitled to
participate in the defense of any Third Party Claim that is the subject of a
notice given by the Indemnified Party pursuant to Section 9.4.1. In addition,
the Indemnifying Party will have the right to control the defense of the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as: (a) the
Indemnifying Party gives written notice to the Indemnified Party within thirty
(30) days after the Indemnified Party has given notice of the Third Party Claim
that the Indemnifying Party will indemnify the Indemnified Party from and
against the entirety of any and all Losses the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim; (b) the Indemnifying Party provides the Indemnified Party

60

--------------------------------------------------------------------------------




with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have adequate financial resources to defend against the
Third Party Claim and fulfill its indemnification obligations hereunder; (c) the
Third Party Claim involves only money damages and does not seek an injunction or
other equitable relief against the Indemnified Party; (d) the Indemnified Party
has not been advised by counsel that a conflict exists between the Indemnified
Party and the Indemnifying Party in connection with the defense of the Third
Party Claim; (e) the Third Party Claim does not relate to or otherwise arise in
connection with Taxes or any criminal or regulatory enforcement Action; (f)
settlement of, an adverse judgment with respect to, or the Indemnifying Party’s
conduct of the defense of the Third Party Claim is not, in the good faith
judgment of the Indemnified Party, likely to be materially adverse to the
Indemnified Party’s reputation or continuing business interests (including its
relationships with current or potential customers, suppliers or other parties
material to the conduct of its business); and (g) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently. The
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim; provided, however, that
the Indemnifying Party will pay the reasonable fees and expenses of separate
co-counsel retained by the Indemnified Party that are incurred prior to
Indemnifying Party’s assumption of control of the defense of the Third Party
Claim.
9.4.5.    Limitations on Indemnifying Party. The Indemnifying Party may not
consent to the entry of any judgment or enter into any compromise or settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party unless such judgment, compromise or settlement: (a) provides
for the payment by the Indemnifying Party of money as sole relief for the
claimant; (b) results in the full and general release of the Buyer Indemnified
Persons or Seller Indemnified Persons, as applicable, from all liabilities
arising or relating to, or in connection with, the Third Party Claim; and (c)
involves no finding or admission of any violation of Legal Requirements or the
rights of any Person and no effect on any other claims that may be made against
the Indemnified Party.
9.5.    Sole and Exclusive Remedy. Other than with respect to Sections 6.4, 6.5,
6.8, 6.12, and 6.13 with respect to which Buyer will be entitled to specific
performance, each of the Parties hereto acknowledge and agree that, after the
Closing, such Party’s sole and exclusive monetary remedy with respect to any of
the matters described in this Section 9 and any and all other claims relating to
the subject matter of this Agreement and the Ancillary Agreements and the
Contemplated Transactions and thereby shall be in accordance with, and limited
by, the provisions set forth in this Section 9.
9.6.    No Other Representations or Warranties.      Each of the Parties
acknowledges and agrees that no Party to this Agreement has made nor is it
making hereby any representations or warranties whatsoever regarding the subject
matter of this Agreement, express or implied, except as expressly provided in
this Agreement. For the avoidance of doubt and without limiting the generality
of the preceding sentence, no Seller nor the

61

--------------------------------------------------------------------------------




Company has made or hereby makes any representation or warranty with respect to
any information provided to Buyer or potential providers of financing which is
or was forward-looking in nature, including projections or budgets with respect
to the business of the Company or the Subsidiary, future sales or profits,
expected market conditions or projections, prospective operations, expected
actions of competitors or future business strategies and the expected results
thereof.
9.7.    Tax Treatment. Buyer and Sellers agree to treat any indemnification
payment under this Agreement as an adjustment to the Purchase Price. Neither
Buyer nor any Seller shall take any position on any Tax Return, or before any
Governmental Authority involved in the administration of Tax Legal Requirements,
that is inconsistent with such treatment unless otherwise required by an
applicable Legal Requirement.
9.8.    Manner of Payment; Escrow. For as long as there are funds in the escrow
account maintained pursuant to the Escrow Agreement, any and all amounts payable
by Sellers as Indemnifying Party to a Buyer Indemnified Person will be paid in
cash first out of such escrow account established pursuant to the Escrow
Agreement, and thereafter directly by Sellers in accordance with the terms of
this Agreement.
9.9.    No Consequential Damages. For the avoidance of doubt, Losses shall not
include consequential, special, indirect, punitive or exemplary damages,
contingent lost profits, contingent lost business opportunity, diminution in
value, or any damage based on any type of multiple (including a multiple of
earnings or revenues), in each case, except to the extent such Losses are
awarded to a third party.
9.10.    Supplementary Schedules.    
9.10.13.    From the date hereof through the Closing Date, or the earlier
termination of this Agreement pursuant to Section 9, the Seller Representatives
shall promptly notify Buyer (i) if the Company, the Subsidiary or any Seller
becomes aware of any fact or condition that causes or constitutes a breach of
any of Sellers’ representations and warranties, or if the Company, the
Subsidiary or any Seller becomes aware of the occurrence of any information,
event, fact or condition that would (except as expressly contemplated by this
Agreement), with the passage of time or occurrence of an event or both, cause or
constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such information, event, fact or condition and (ii) of the occurrence of any
breach of any covenant of the Company or any Seller in this Agreement.
9.10.14.    From the date hereof through the Closing Date, or the earlier
termination of this Agreement pursuant to Section 9, Buyer shall promptly notify
the Seller Representatives if Buyer becomes aware of any information, event,
fact or condition that causes or constitutes a breach of any of Buyer’s
representations and warranties, or if Buyer becomes aware of the occurrence of
any information, event, fact or condition that would (except as expressly
contemplated by this

62

--------------------------------------------------------------------------------




Agreement) cause or constitute a breach of any such representation or warranty
had such representation or warranty been made as of the time of occurrence or
discovery of such information, event, fact or condition. Between the Effective
and the Closing, Buyer will also promptly notify the Seller Representatives of
the occurrence of any breach of any covenant of Buyer in this Agreement.
9.10.15.    The Seller Representatives shall have the right to update the
Schedules to this Agreement only with respect to any matter arising after the
date hereof but prior to the Closing that would result in the condition set
forth in Section 7.2.1 not being satisfied, provided that the Seller
Representatives acknowledge concurrently with the delivery of such schedules
that the matter would result in such condition not being satisfied (the
“Supplementary Schedules”). If Buyer receives Supplementary Schedules from the
Seller Representatives, Buyer shall have the right to (i) terminate this
Agreement pursuant to Section 8.1.3 or (ii) proceed with the Closing, provided
that upon the Closing, Buyer shall be deemed to have waived all claims,
including all indemnity claims pursuant to Section 9, for all matters set forth
in the Supplementary Schedules. For all other purposes under this Agreement, the
Supplementary Schedules shall be deemed to supersede and amend the original
Schedules to this Agreement dated as of the date hereof. For the avoidance of
doubt, no Supplementary Schedule shall contain any matter that existed as of the
date hereof, whether or not known to any Seller or the Company.
9.11.    Counsel.      In any proceeding by or against any Seller wherein any
Buyer Indemnified Person asserts or prosecutes any claim under, or otherwise
seeks to enforce, this Agreement, Buyer and the Company each agrees in
connection with such proceeding: (a) that no Buyer Indemnified Person or counsel
therefor will move to seek disqualification of Morgan Lewis; (b) to waive any
right any Buyer Indemnified Person may have to assert the attorney-client
privilege against Morgan Lewis or the Seller Representatives or any of their
Affiliates with respect to any communication or information contained in Morgan
Lewis’s possession or files; and (c) to consent to the representation of the
Seller Representatives, any Seller, and any of their respective Affiliates
(individually and collectively, the “Seller Group”) by Morgan Lewis in
connection with any litigation, claim or obligation arising out of or relating
to this Agreement or the Contemplated Transactions, notwithstanding Morgan Lewis
has or may have represented the Company or any member of the Seller Group as
counsel in connection with any matter, including any transaction (including the
transactions contemplated by this Agreement), negotiation, investigation,
proceeding or action, prior to the Closing. Each of the parties to this
Agreement hereby agrees, on its own behalf and on behalf of its directors,
members, partners, officers, employees and Affiliates that this consent and
waiver extends, without limitation, to Morgan Lewis representing the Seller
Representatives against Buyer, the Company or any Buyer Indemnified Person in
litigation, arbitration or mediation in connection with this Agreement or the
Contemplated Transactions.

63

--------------------------------------------------------------------------------




10.    TAX MATTERS.    
10.1.    Subchapter “S” Tax Treatment.      Sellers shall not revoke the
Company’s election to be taxed as an S corporation within the meaning of Section
1361 and 1362 of the Code. Sellers shall not take or allow any action (other
than the sale of the Shares pursuant to this Agreement) that would result in the
termination of the Company’s status as a validly electing S corporation for
purposes of applicable Tax Legal Requirements.
10.2.    Section 338(h)(10) Election.      At Buyer’s request, Sellers shall
join with Buyer in making an election under Section 338(h)(10) of the Code (and
any corresponding election under state, local, and foreign Tax Legal
Requirement) with respect to the purchase and sale of the Shares hereunder
(collectively, the “Section 338(h)(10) Election”). In furtherance of the
preceding sentence, Sellers shall execute and deliver to Buyer such documents or
forms as Buyer shall reasonably request or as are required by applicable Legal
Requirement to effect the Section 338(h)(10) Election. Sellers shall include any
income, gain, loss, deduction, or other Tax item resulting from the Section
338(h)(10) Election on their Tax Returns to the extent required by applicable
Legal Requirements, and shall take no position inconsistent with treating the
purchase by Buyer of the Shares as a transaction to which Section 338(h)(10)
applies. The consideration paid for the Shares hereunder and the liabilities of
the Company shall be allocated among the assets of the Company in accordance
with their fair market values determined using the methodology set forth on
EXHIBIT E (the “Allocation Schedule”) and Section 338 of the Code. Buyer,
Sellers and each of their Affiliates shall file all Tax Returns in a manner
consistent with such Allocation Schedule, and none of the parties will
voluntarily take any position inconsistent with the Allocation Schedule in any
Action, inquiry, assessment, proceeding or other similar event relating to Taxes
or that would otherwise prejudice the Section 338(h)(10) Election. Any
disagreement over allocation of consideration among the assets in accordance
with the methodology set forth on the Allocation Schedule shall be settled by
the Independent Accountant in accordance with the dispute procedures set forth
in Section 2.4.2; provided that the fees, costs, and expenses of the Independent
Accountant will be apportioned between Sellers, on the one hand, and Buyer, on
the other, based upon the relative difference between the Independent
Accountant’s resolution of the disputed items jointly submitted by the Seller
Representatives (on behalf of Sellers) and Buyer and the respective positions of
the Seller Representatives (on behalf of Sellers) and Buyer in respect thereof.
Buyer and the Seller Representatives shall, not later than forty-five (45) days
after the final determination of any payment required by this Section, jointly
agree upon any additional allocations to be reflected on IRS Form 8883. If they
cannot so agree, the additional allocations shall be determined by the
Independent Accountant in accordance with the dispute procedures set forth in
Section 2.4.2; provided that the fees, costs, and expenses of the Independent
Accountant will be apportioned between Sellers, on the one hand, and Buyer, on
the other, based upon the relative difference between the Independent
Accountant’s resolution of the disputed items jointly submitted by the Seller
Representatives (on behalf of Sellers) and Buyer and the respective positions of
the Seller Representatives (on behalf of Sellers) and Buyer in respect thereof.

64

--------------------------------------------------------------------------------




10.3.    Indemnification.      Without duplication of any other rights to
recovery herein, Sellers shall severally and not jointly indemnify, defend,
save, and hold harmless Buyer (and, following the Closing, the Company and the
Subsidiaries) from any Losses attributable to: (a) all Taxes (or the nonpayment
thereof) of the Company or the Subsidiary for the Pre-Closing Tax Period; (b)
all Taxes under Sections 1374 or 1375 of the Code for the Pre-Closing Tax
Period; (c) all Taxes of any member of an affiliated, consolidated, combined or
unitary group, if any, of which the Company or the Subsidiary (or any
predecessor or current or former Affiliate of any of the foregoing) is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulation Section 1.1502-6 (or any analogous provision of state, local or
foreign Tax Law); (d) any and all Taxes of any Person (other than the Company or
the Subsidiary) imposed on the Company or the Subsidiary as a transferee or
successor, by Contractual Obligation, Legal Requirement or otherwise, which
Taxes relate to an event or transaction occurring on or before the Closing; and
(e) any and all Straddle Period Taxes allocable to Company or the Subsidiary for
the Pre-Closing Tax Period. Notwithstanding any other provisions herein, Sellers
shall not be liable to Buyer for any Taxes with respect to any Post-Closing Tax
Period (including any Losses or Taxes attributable to a Post-Closing Tax Period
that would be related to a failure of the parties to make a valid election under
Section 338(h)(10) of the Code).
10.4.    Straddle Period.      In the case of any Straddle Period, the amount of
any Taxes of the Company and the Subsidiary based upon or measured by income,
gain, or receipts, and any withholding Taxes, for the Pre-Closing Tax Period
will be determined (a) in accordance with the Section 338(h)(10) Election and
(b) based on an interim closing of the books as of the close of business on the
Closing Date (and for such purpose, the Taxable period of any partnership or
other pass-through entity in which such the Company or the Subsidiary holds a
beneficial interest will be deemed to terminate at such time). The amount of
Taxes other than withholding Taxes and Taxes based upon or measured by income,
gain or receipts for a Straddle Period which relate to the Pre-Closing Tax
Period will be deemed to be the amount of such Tax for the entire Taxable period
multiplied by a fraction, the numerator of which is the number of days in the
Taxable period ending on and including the Closing and the denominator of which
is the number of days in such Straddle Period.
10.5.    Certain Taxes and Fees.      Sellers and Buyer shall each be
responsible for half of all transfer, documentary, sales, use stamp,
registration, and other such Taxes, and any conveyance fees or recording charges
(“Transfer Taxes”) incurred in connection with the Contemplated Transactions.
Buyer will file all necessary Tax Returns and other documentation with respect
to all such Transfer Taxes and, if required by applicable law, Sellers, the
Company and the Subsidiary will join in the execution of any such Tax Returns
and other documentation. Sellers will be responsible for half of the reasonable
costs associated with the preparation of Tax Returns for Transfer Taxes.
10.6.    Cooperation on Tax Matters.     Buyer, the Company, and Sellers will
cooperate fully, as and to the extent reasonably requested by any other party,
in connection with any Tax matters relating to the Company or the Subsidiary
(including by the provision of reasonably relevant records, information or
forms).

65

--------------------------------------------------------------------------------




10.7.    Returns.     Sellers will prepare and timely file (or cause to be
prepared and filed) all Tax Returns for income Taxes for the Company for taxable
periods ending on or before the Closing Date, on a basis consistent with the
most recent Tax Returns of the company unless Sellers determine that there is no
reasonable basis for such position. Not later than thirty (30) days prior to the
due date (with extensions) for filing of such Tax Returns, Sellers will provide
Buyer with a copy of such Tax Returns and will allow Buyer an opportunity to
provide comments on such Tax Returns. Buyer shall prepare or cause to be
prepared and file or cause to be filed all other Tax Returns for the Company or
the Subsidiary that are to be filed as of and after the Closing Date in
accordance with applicable Tax Legal Requirements; provided that any Tax Returns
filed for the Pre-Closing Tax Period shall be subject to prior review and
comment of the Seller Representatives. For the avoidance of doubt, any deduction
or other Tax benefit item related to the payment of any Seller Transaction
Expenses or any services compensation payable by virtue of the Contemplated
Transactions shall be attributable to the Pre-Closing Tax Period.
10.8.    Tax Sharing Agreements.     Any Tax sharing agreements or similar
agreements and any powers of attorney with respect to or involving the Company
or the Subsidiary shall be terminated prior to the Closing Date.
10.9.    Tax Certificates.      Buyer and Sellers further agree, upon request,
to use their reasonable efforts to obtain any certificate or other document from
any Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the Contemplated Transactions).
10.10.    Tax Refunds.      If Buyer or the Company receives a refund of Taxes
with respect to a Pre-Closing Tax Period that was not included in the
calculation of Working capital, Buyer shall pay or cause to be paid the amount
of such Tax refund to Sellers within fifteen (15) days after receipt thereof,
provided that: (i) such Taxes were actually paid by the company; (ii) such Tax
refund is actually received by Buyer or the Company after the Closing; and (iii)
such Tax refund does not arise as the result of a carryback of a loss or other
Tax benefit from a Post-Closing Tax Period. In the event Buyer or the Company
actually repays some or all of a Tax refund to a Governmental Authority, Sellers
shall pay, or cause to be paid, the amount of such repayment to Buyer or the
Company within fifteen (15) days after receiving notice from Buyer or the
Company or such repayment.
10.11.    Additional Restrictions for Pre-Closing Tax Period, Tax Returns, and
Associated Taxes. Buyer shall not, without the prior written consent of the
Seller Representatives (which consent shall not be unreasonably withheld,
conditioned or delayed), file, re-file or amend, or permit the Company to file,
re-file or amend, any Tax Return of the Company that was due on or prior to the
Closing Date, or enter or permit the Company to enter into discussions regarding
any voluntary disclosure involving Taxes for any Pre-Closing Tax Period. Any
disagreement with respect to this Section 10.11 or any amount due from Sellers
to Buyer with respect to any amended tax return filed without written

66

--------------------------------------------------------------------------------




consent of the Seller Representatives shall be settled by the Accounting Firm in
accordance with the dispute procedures set forth in Section 2.4.2.
11.    MISCELLANEOUS.    
11.1.    Notices. All notices and other communications required or permitted
under this Agreement must be in writing and must be provided: (a) by hand (in
which case, it will be effective upon delivery); (b) by facsimile (in which
case, it will be effective upon receipt of confirmation of good transmission);
(c) by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the Business Day after being deposited with such
courier service); or (d) by electronic mail (in which case it will be effective
upon receipt of confirmation of receipt) in each case, to the address (or
facsimile number) listed below:
If to the Company or Buyer, to:
5960 Heisley Road
Mentor, Ohio 44060
Attention: Vice President, Business Development


with a copy, which will not constitute notice, to:
STERIS Corporation
5960 Heisley Road
Mentor, Ohio 44060
Attention: General Counsel


If to Sellers, to:
James G. Baxter
227 South Sixth Street, Apt 3NW
Philadelphia, Pennsylvania 19106


and

67

--------------------------------------------------------------------------------




Harvey Kimmel
1535 Estuary Trail
Delray Beach, Florida 33483


with a copy, which will not constitute notice, to:
Morgan Lewis & Bockius LLP
502 Carnegie Center
Princeton, New Jersey 08540
Telephone number: (609) 919-6604
Facsimile number: (609) 919-6701
Attention: Steven M. Cohen, Esq.
Email: scohen@morganlewis.com
Each of the Parties to this Agreement may specify different addresses or
facsimile numbers by giving notice in accordance with this Section 11.1 to each
of the other parties hereto.
11.2.    Succession and Assignment; No Third-Party Beneficiary. Subject to the
immediately following sentence, this Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns, each of which successors and permitted assigns will be deemed to be a
party hereto for all purposes hereof. No party may assign, delegate or otherwise
transfer either this Agreement or any of its rights, interests or obligations
hereunder without the prior written approval of the other Parties; provided,
however, that Buyer may: (a) assign any or all of its rights and interests
hereunder to one or more of its Affiliates or to any provider of financing; and
(b) designate one or more of its Affiliates to perform its obligations
hereunder, in each case, so long as Buyer is not relieved of any Liability
hereunder; and provided, further, that Buyer may assign any or all of its rights
and interests hereunder to one or more Persons in connection with any sale of
the Shares acquired hereunder or any other direct or indirect change of control
of the Company following the Closing. Except as expressly provided herein, this
Agreement is for the sole benefit of the Parties and their permitted successors
and assignees and nothing herein expressed or implied will give or be construed
to give any Person, other than the Parties and such successors and assignees,
any legal or equitable rights hereunder.
11.3.    Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be binding unless it is in writing and signed, in the case of an
amendment, by Buyer, the Company and the Seller Representatives, or in the case
of a waiver, by the party against whom the waiver is to be effective. No waiver
of any breach, violation or default under, or inaccuracy in, any representation,
warranty or covenant hereunder will be deemed to extend to any prior or
subsequent breach, violation, default or inaccuracy or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence. No delay or
omission on the part of any party in exercising any right, power or remedy under
this Agreement will operate as a waiver thereof.
11.4.    Entire Agreement. This Agreement, together with any documents,
instruments, and certificates explicitly referred to herein, constitutes the
entire agreement

68

--------------------------------------------------------------------------------




among the Parties with respect to the subject matter hereof and supersedes any
and all prior discussions, negotiations, proposals, undertakings,
understandings, and agreements, whether written or oral, with respect thereto.
The schedules and exhibits attached to this Agreement are a part hereof as if
fully set forth herein.
11.5.    Counterparts. This Agreement may be executed in any number of
counterparts (including via facsimile or electronic mail), each of which will be
deemed an original, but all of which together will constitute but one and the
same instrument. This Agreement will become effective when duly executed by each
party hereto.
11.6.    Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. In the event that any provision hereof
would, under applicable law, be invalid or unenforceable in any respect, each
party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable law.
11.7.    Construction; Headings. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties and no presumption or burden of proof will
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. The Parties intend that each representation,
warranty, and covenant contained herein will have independent significance. Any
references to “including” in this Agreement shall be deemed to refer to
“including without limitation.” The headings contained in this Agreement are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.
11.8.    Governing Law. This Agreement, the rights of the parties and all
Actions arising in whole or in part under or in connection herewith, will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction. The Parties hereby irrevocably submit to the exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any dispute arising out of or relating to this Agreement or any of the
Contemplated Transactions and each Party hereby irrevocably agrees that all
claims in respect of such dispute or any suit, action or proceeding related
thereto may be heard and determined in such courts. The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the Parties agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each of the Parties hereby consents to
process being served by any Party in any suit, action or proceeding by the
delivery of a copy thereof in accordance with the provisions of this Section
11.8.

69

--------------------------------------------------------------------------------




11.9.    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS OR
ANY ANCILLARY AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY
FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY, AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES TO IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN
THEM RELATING TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS OR ANY ANCILLARY AGREEMENT, WHICH WILL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the undersigned Party has executed this General Econopak,
Inc. Stock Purchase Agreement as of the date first set forth above.
    


BUYER:


STERIS CORPORATION
By:    /s/ Walter M Rosebrough, Jr.        
Name:    Walter M Rosebrough, Jr.        
Title:    President and Chief Executive Officer




IN WITNESS WHEREOF, the undersigned Party has executed this General Econopak,
Inc. Stock Purchase Agreement as of the date first set forth above.




COMPANY:

70

--------------------------------------------------------------------------------






GENERAL ECONOPAK, INC.
By:    /s/ James G. Baxter            
Name:    James G. Baxter                
Title:    Chief Executive Officer            










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Party has executed this General Econopak,
Inc. Stock Purchase Agreement as of the date first set forth above.
    
SELLER (IF ENTITY):
Entity Name: The Andrew J. Baxter 2012
Irrevocable Trust
By: /s/ Nancy V. Baxter                
Name:     Nancy V. Baxter
Title:     Trustee
Address:     227 S. 6th Street, Apt. 3NW
    Philadelphia, PA 19106


SELLER (IF INDIVIDUAL)
Signature: /s/ Andrew Kleiman            
Name:     Andrew Kleiman
Address:     3766 Penjerrack Court
Carmel, IN 46032


SELLER (IF INDIVIDUAL)
Signature: /s/ Boris Shapiro                
Name:     Boris Shapiro
Address:     511 Old Gulph Rd.
Narberth, PA 19072


SELLER (IF ENTITY)
Entity Name: The Brett M. Baxter 2012
Irrevocable Trust
By: /s/ Nancy V. Baxter                
Name:     Nancy V. Baxter
Title:     Trustee
Address:     227 S. 6th St., Apt. 3NW
Philadelphia, PA 19106


SELLER (IF INDIVIDUAL)
Signature: /s/ Charles S. Epstein            
Name:     Charles S. Epstein
Address:     1515 Market Street, 15th Floor
Philadelphia, PA 19102










--------------------------------------------------------------------------------








SELLER (IF INDIVIDUAL)
Signature: /s/ Deborah Smith Valente        
Name:     Deborah Smith Valente
Address:     1122 Gowdy Avenue
    Point Pleasant, NJ 08742


SELLER (IF ENTITY)
Entity Name: The Dustin T. Baxter 2012
Irrevocable Trust
By: /s/ Nancy V. Baxter                
Name:     Nancy V. Baxter
Title:     Trustee
Address:     227 S. 6th Street, Apt. 3NW
    Philadelphia, PA 19106


SELLER (IF INDIVIDUAL)
Signature: /s/Gary D. Kleiman            
Name:         Gary D. Kleiman
Address:     244 Chamounix Circle
Saint Davids, PA 19087


SELLER (IF ENTITY)
Entity Name: Gary David Kleiman Irrevocable
Trust Dated December 27, 2012
By: /s/ Roberta Ellen Kleiman            
Name:     Roberta Ellen Kleiman
Title:     Trustee
Address:     244 Chamounix Circle
Saint Davids, PA 19087


SELLER (IF INDIVIDUAL)
Signature: /s/ Roberta E. Kleiman            
Name:     Roberta E. Kleiman
Address:     244 Chamounix Circle
Saint Davids, PA 19087


SELLER (IF INDIVIDUAL)*
Signature: /s/ Harvey Kimmel            
Name:     Harvey Kimmel
Address:     1535 Estuary Trail
Delray Beach, FL 33483
* Executed both as a Seller Representative and Individually as a Seller




--------------------------------------------------------------------------------






    






SELLER (IF ENTITY):
Entity Name:     Harvey Kimmel 2012
Irrevocable Trust
By: /s/ Virginia Kimmel TTEE            
Name:     Virginia Kimmel
Title:     Trustee
Address:     1535 Estuary Trail
Delray Beach, FL 33483


SELLER (IF ENTITY)
Entity Name: Harvey Kimmel 2014 Grantor
Retained Annuity Trust
By: /s/ Harvey Kimmel TTE                
Name:     Harvey Kimmel
Title:     Trustee
Address:     1535 Estuary Trail
Delray Beach, Florida 33483


SELLER (IF ENTITY)
Entity Name: Harvey Kimmel 2014 Grantor
Retained Annuity Trust #2
By: /s/ Harvey Kimmel TTEE            
Name:     Harvey Kimmel
Title:     Trustee
Address:     1535 Estuary Trail
Delray Beach, Florida 33483


SELLER (IF INDIVIDUAL)
Signature: /s/ J. Earl Epstein                
Name:     J. Earl Epstein
Address:     1515 Market Street
    Philadelphia, PA 19102


SELLER (IF INDIVIDUAL)*
Signature: /s/ Phyllis Horn Epstein            
Name:     Phyllis Horn Epstein
Address:     1515 Market Street, 15th Fl.




--------------------------------------------------------------------------------




Philadelphia, PA 19102





[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------






SELLER (IF INDIVIDUAL)*
Signature: /s/ James G. Baxter            
Name:     James G. Baxter
Address:     227 S. 6th SW., Apt. 3NW
Philadelphia, PA 19106
* Executed Both as a Seller Representative and Individually as a Seller


SELLER (IF ENTITY)
Entity Name: The James G. Baxter 2013 Irrevocable
Grantor Retained Annuity Trust
By: /s/ Nancy V. Baxter                
Name:     Nancy V. Baxter
Title:     Trustee
Address:     227 S. 6th Street, Apt. 3NW
Philadelphia, PA 19106


SELLER (IF ENTITY)
Entity Name: The James G. Baxter 2014 Irrevocable
Grantor Retained Annuity Trust
By: /s/ Nancy V. Baxter                
Name:     Nancy V. Baxter
Title:     Trustee
Address:     227 S. 6th St., Apt. 3NW
Philadelphia, PA 19106


SELLER (IF INDIVIDUAL)
Signature: /s/ Jeffrey Markowitz            
Name:     Jeffrey Markowitz
Address:     20 Fairway Ct.
Marlton, NJ 08053


SELLER (IF INDIVIDUAL)
Signature: /s/ John Sincavage/Patricia Sincavage    
Name:     John Sincavage / Patricia Sincavage
Address:     827 Cottonwood Dr.
Malvern, PA 19355





[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------






SELLER (IF ENTITY)
Entity Name: Jennifer Kimmel Irrevocable Trust
By: /s/ Virginia Kimmel TTEE            
Name:     Virginia Kimmel
Title:     Trustee
Address:     1535 Estuary Trail
Delray Beach, FL 33483


SELLER (IF ENTITY)
Entity Name: David H. Kleiman Revocable Trust
By: /s/ David H. Kleiman, Trustee            
Name:     David H. Kleiman
Title:     Trustee
Address:     11172 Valeside Crescent
Carmel, IN 46032


SELLER (IF INDIVIDUAL)
Signature: /s/ Matthew N. Kleiman            
Name:     Matthew N. Kleiman
Address:     708 W. Wrightwood Avenue
Chicago, IL 60614


SELLER (IF INDIVIDUAL)
Signature: /s/ Sara Kimmel                
Name:     Sara Kimmel
Address:     369 Franklin St., Apt. 602
Cambridge, MA 02139


SELLER (IF INDIVIDUAL)
Signature: /s/ Scott Kleiman                
Name:     Scott Kleinman
Address:     1521 N. Park Ave.
Indianapolis, IN 46202





[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------




    
SELLER (IF INDIVIDUAL)
Signature: /s/ Suzanne Cummings            
Name:     Suzanne Cummings
Address:     23 Dickman Dr.
Lavallette, NJ 08735


SELLER (IF INDIVIDUAL)
Signature: /s/ Robert Todd White            
Name:     Robert Todd White
Address:     218 West Valley Road
Wayne, PA 19087











[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------








